Exhibit 10.1
OFFICE LEASE
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
Between
CA-METRO CENTER LIMITED PARTNERSHIP, a Delaware limited partnership
as Landlord,
and
QUINSTREET, INC., a Delaware corporation
as Tenant

1



--------------------------------------------------------------------------------



 



OFFICE LEASE
     This Office Lease (this “Lease”), dated as of the date set forth in
Section 1.1, is made by and between CA-METRO CENTER LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”), and QUINSTREET, INC., a Delaware
corporation (“Tenant”). The following exhibits are incorporated herein and made
a part hereof: Exhibit A (Outline of Premises); Exhibit A-1 (Outline of Reserved
Parking Space); Exhibit B (Work Letter); Exhibit C (Form of Confirmation
Letter); Exhibit D (Rules and Regulations); Exhibit E (Judicial Reference);
Exhibit F (Additional Provisions); Exhibit G (Asbestos Notification); Exhibit H
(Outdoor Patios); Exhibit I (Letter of Credit); Exhibit J (Suite 700 Offering
Space); Exhibit K (Suite 730 Offering Space); Exhibit L (Suite 750 Offering
Space); Exhibit M (Suite 770 Offering Space); Exhibit N (Suite 780 Offering
Space); Exhibit O (Suite 790 Offering Space); Exhibit P (Suite 800 Offering
Space); Exhibit Q (Suite 870 Offering Space); and Exhibit R (Suite 888 Offering
Space).
1 BASIC LEASE INFORMATION

                 
1.1
  Date:       February 25, 2010
 
                1.2   Premises.    
 
    1.2.1     “Building”:   950 Tower Lane, Foster City, California, commonly
known as Metro Center Tower.
 
               
 
    1.2.2     “Premises”:   Subject to Section 2.1.1, 63,998 rentable square
feet of space located on the 4th, 5th, and 6th floors of the Building and
described as: (i) Suite 400 consisting of approximately 10,011 rentable square
feet; (ii) Suite 450 consisting of approximately 9,431 rentable square feet;
(iii) Suite 500 consisting of approximately 21,958 rentable square feet; and
(iv) Suite 600 consisting of approximately 22,598 rentable square feet, the
outline and location of which is set forth in Exhibit A. If the Premises
includes any floor in its entirety, all corridors and restroom facilities
located on such floor shall be considered part of the Premises.
 
               
 
    1.2.3     “Property”:   The Building, the parcel(s) of land upon which it is
located, and, at Landlord’s discretion, any parking facilities and other
improvements serving the Building and the parcel(s) of land upon which such
parking facilities and other improvements are located.
 
               
 
    1.2.4     “Project”:   The Property or, at Landlord’s discretion, any
project containing the Property and any other land, buildings or other
improvements.
 
               
1.3
  Term        
 
    1.3.1     Term:   The term of this Lease (the “Term”) shall commence on the
Commencement Date and end on the Expiration Date (or any earlier date on which
this Lease is terminated as provided herein).
 
               
 
    1.3.2     “Commencement Date”:   November 1, 2010; provided, however, that
if Landlord fails to deliver the Premises to Tenant pursuant to this Lease on or
before such date as a result of any holdover or unlawful possession by another
party or otherwise, the Commencement Date shall be the date on which Landlord
delivers possession of the Premises to Tenant pursuant to this Lease free from
occupancy by any party.
 
               
 
    1.3.3     “Expiration Date”:   The last day of the 96th full calendar month
commencing on or after the Commencement Date.

1



--------------------------------------------------------------------------------



 



1.4   “Base Rent”:

                      Monthly Base Rent             Per Rentable Square        
Annual Base Rent   Foot (rounded to   Monthly Period During   Per Rentable
Square   the nearest 100th   Installment Term   Foot   of a dollar)   of Base
Rent
Commencement Date
  $30.00   $2.50   $159,995.00
through last day of 12th full calendar month of Term
           
 
           
13th through 24th
  $22.20   $1.85   $118,396.30
full calendar months of Term
           
 
           
25th through 36th
  $34.20   $2.85   $182,394.30
full calendar months of Term
           
 
           
37th through 48th
  $35.40   $2.95   $188,794.10
full calendar months of Term
           
 
           
49th through 60th
  $36.60   $3.05   $195,193.90
full calendar months of Term
           
 
           
61st through 72nd
  $37.80   $3.15   $201,593.70
full calendar months of Term
           
 
           
73rd through 84th
  $39.00   $3.25   $207,993.50
full calendar months of Term
           
 
           
85th full calendar
  $40.20   $3.35   $214,393.30
month of Term through Expiration Date
           

    Notwithstanding the foregoing, so long as no Default (defined in
Section 19.1) exists, Tenant shall be entitled to an abatement of Base Rent, in
the amount of $159,995.00 per month, for the first 12 full calendar months of
the Term.

         
1.5
  “Base Year” for Expenses:   Calendar year 2011.
 
       
 
  “Base Year” for Taxes:   Calendar year 2011.
 
       
1.6
  “Tenant’s Share”:   15.8793% (based upon a total of 403,029 rentable square
feet in the Building), subject to Section 2.1.1.
 
       
1.7
  “Permitted Use”:   General office use consistent with a first-class office
building; provided that in no event shall the Premises, or any portion of the
Premises, be used for the operation of an eye surgery center and/or a laser eye
surgery center nor a hair salon.
 
       
1.8.
  “Security Deposit”:   None.
 
       
 
  Prepaid Base Rent:   $118,396.30, as more particularly described in Section 3.
 
       
1.9
  Parking:   211 unreserved parking spaces, at the rate of $0 per space per
month. If additional rentable square feet are added to the Premises pursuant to
Section 9 of Exhibit F hereto, the number of unreserved parking spaces set forth
above shall increase by an amount equal to 3.2 unreserved parking spaces for
every 1,000 rentable square feet of such additional space.
 
       
 
      One (1) reserved parking space, at the rate of $0 per space per month.

2



--------------------------------------------------------------------------------



 



         
1.10
  Address of Tenant:   Before the Commencement Date:
 
       
 
      Quinstreet, Inc.
1051 Hillsdale Blvd., 8th Floor
Foster City, CA 94404
Attn: CFO

With a copy to:


 
      Cooley Godward Kronish LLP
101 California Street, 5th Floor
San Francisco, CA 94111
Attn: Anna B. Pope, Esq.

From and after the Commencement Date: the Premises.
 
      With a copy to:
 
       
 
      Cooley Godward Kronish LLP
101 California Street, 5th Floor
San Francisco, CA 94111
Attn: Anna B. Pope, Esq.
 
       
1.11
  Address of Landlord:   Equity Office
2655 Campus Drive
Suite 100
San Mateo, California 94403
Attn: Building manager

with copies to:
 
       
 
      Equity Office
2655 Campus Drive
Suite 100
San Mateo, California 94403
Attn: Managing Counsel

and
 
       
 
      Equity Office
Two North Riverside Plaza
Suite 2100
Chicago, IL 60606
Attn: Lease Administration
 
       
1.12
  Broker(s):   Colliers Parrish International (“Tenant’s Broker”), representing
Tenant, and NaiBT Commercial (“Landlord’s Broker”), representing Landlord.
 
       
1.13
  Building Hours and Holidays:   “Building Hours” mean 7:00 a.m. to 6:00 p.m.,
Monday through Friday, excluding the day of observation of New Year’s Day,
Presidents Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
Christmas Day, and, at Landlord’s discretion, any other locally or nationally
recognized holiday that is observed by other buildings comparable to and in the
vicinity of the Building (collectively, “Holidays”).
 
       
1.14
  “Transfer Radius”:   None.
 
       
1.15
  “Tenant Improvements”:   Defined in Exhibit B, if any.
 
       
1.16
  “Guarantor”:   As of the date hereof, there is no Guarantor.
 
       
1.17
  “Letter of Credit”:   $500,000.00, as more fully described in Section 4 of
Exhibit F.

3



--------------------------------------------------------------------------------



 



2 PREMISES AND COMMON AREAS.
     2.1 The Premises.
          2.1.1 Subject to the terms hereof, Landlord hereby leases the Premises
to Tenant and Tenant hereby leases the Premises from Landlord. Landlord and
Tenant acknowledge that the rentable square footage of the Premises is as set
forth in Section 1.2.2 and the rentable square footage of the Building is as set
forth in Section 1.6. At any time Landlord may deliver to Tenant a notice
substantially in the form of Exhibit C, as a confirmation of the information set
forth therein. Tenant shall execute and return (or, by notice to Landlord,
reasonably object to) such notice within ten (10) days after receiving it, and
if Tenant fails to do so, Tenant shall be deemed to have executed and returned
it without exception.
          2.1.2 Except as expressly provided in this Lease, the Premises is
accepted by Tenant in its condition and configuration existing on the date
hereof, without any obligation of Landlord to perform or pay for any alterations
to the Premises, and without any representation or warranty regarding the
condition of the Premises, the Building or the Project or their suitability for
Tenant’s business. By taking possession of the Premises pursuant to this Lease,
Tenant acknowledges that the Premises and the Building are then in the condition
and configuration required hereunder.
     2.2 Common Areas. Tenant may use, in common with Landlord and other parties
and subject to the Rules and Regulations (defined in Exhibit D), any portions of
the Property that are designated from time to time by Landlord for such use (the
“Common Areas”).
3 RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time. As used herein, “Additional Rent” means all amounts, other than Base
Rent, that Tenant is required to pay Landlord hereunder. Monthly payments of
Base Rent and monthly payments of Additional Rent for Expenses (defined in
Section 4.2.2), Taxes (defined in Section 4.2.3) and parking (collectively,
“Monthly Rent”) shall be paid in advance on or before the first day of each
calendar month during the Term; provided, however, that the installment of Base
Rent for the first full calendar month for which Base Rent is payable hereunder
shall be paid upon Tenant’s execution and delivery hereof. Except as otherwise
provided herein, all other items of Additional Rent shall be paid within 30 days
after Landlord’s request for payment. Rent for any partial calendar month shall
be prorated based on the actual number of days in such month. Without limiting
Landlord’s other rights or remedies, (a) if any installment of Rent is not
received by Landlord or its designee within five (5) business days after its due
date, Tenant shall pay Landlord a late charge equal to 5% of the overdue amount;
and (b) any Rent that is not paid within 10 days after its due date shall bear
interest, from its due date until paid, at the lesser of 10% per annum or the
highest rate permitted by Law (defined in Section 5). Tenant’s covenant to pay
Rent is independent of every other covenant herein.
4 EXPENSES AND TAXES.
     4.1 General Terms. In addition to Base Rent, Tenant shall pay, in
accordance with Section 4.4, for each Expense Year (defined in Section 4.2.1),
an amount equal to the sum of (a) Tenant’s Share of any amount (the “Expense
Excess”) by which Expenses for such Expense Year exceed Expenses for the Base
Year, plus (b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes
for such Expense Year exceed Taxes for the Base Year. No decrease in Expenses or
Taxes for any Expense Year below the corresponding amount for the Base Year
shall entitle Tenant to any decrease in Base Rent or any credit against amounts
due hereunder. Tenant’s Share of the Expense Excess and Tenant’s Share of the
Tax Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.
     4.2 Definitions. As used herein, the following terms have the following
meanings:
          4.2.1 “Expense Year” means each calendar year, other than the Base
Year, in which any portion of the Term occurs.
          4.2.2 “Expenses” means all expenses, costs and amounts that Landlord
pays or accrues during the Base Year or any Expense Year because of or in
connection with the ownership, management, maintenance, security, repair,
replacement, restoration or operation of the Property. Landlord shall act in a
reasonable manner in incurring Expenses. Expenses shall include (i) the cost of
supplying all utilities, the cost of operating, repairing, maintaining and
renovating the utility, telephone, mechanical, sanitary, storm-drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections, the cost of contesting any Laws that may affect Expenses, and the
costs of complying with any governmentally-mandated transportation-management or
similar program; (iii) the cost of all insurance premiums and deductibles;
(iv) the cost of landscaping and relamping; (v) the cost of parking-area
operation, repair, restoration, and maintenance; (vi) fees and other costs,
including management and/or incentive fees, consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance and repair of the Property; (vii) payments
under any equipment-rental agreements and the fair rental value of any
management office space; (viii) wages, salaries and other compensation, expenses

4



--------------------------------------------------------------------------------



 



and benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Property, and costs of training,
uniforms, and employee enrichment for such persons; (ix) the costs of operation,
repair, maintenance and replacement of all systems and equipment (and components
thereof) of the Property; (x) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
Common Areas, maintenance and replacement of curbs and walkways, repair to roofs
and re-roofing; (xi) rental or acquisition costs of supplies, tools, equipment,
materials and personal property used in the maintenance, operation and repair of
the Property; (xii) the cost of capital improvements or any other items that are
(A) intended to effect economies in the operation or maintenance of the
Property, reduce current or future Expenses, enhance the safety or security of
the Property or its occupants, or enhance the environmental sustainability of
the Property’s operations, (B) replacements or modifications of nonstructural
items located in the Base Building (defined in Section 7) or Common Areas that
are required to keep the Base Building or Common Areas in good condition, or
(C) required under any Law; (xiii) the cost of tenant-relation programs
reasonably established by Landlord; (xiv) payments under any existing or future
reciprocal easement agreement, transportation management agreement, cost-sharing
agreement or other covenant, condition, restriction or similar instrument
affecting the Property; and (xv) any fees or other charges (other than taxes)
imposed by any governmental or quasi-governmental agency in connection with the
Parking Facility.
     Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be included in Expenses only if paid or accrued after
the Base Year and shall be amortized (including actual or imputed interest on
the amortized cost) over the lesser of (i) the useful life of the applicable
item, as reasonably determined by Landlord, or (ii) the period of time that
Landlord reasonably estimates will be required for any cost savings resulting
from such item to equal the cost of such item); (b) depreciation; (c) principal
payments of mortgage or other non-operating debts of Landlord; (d) costs of
repairs to the extent Landlord is reimbursed by insurance or condemnation
proceeds; (e) except as provided in clause (xiii) above, costs of leasing space
in the Building, including brokerage commissions, lease concessions, rental
abatements and construction allowances granted to specific tenants; (f) costs of
selling, financing or refinancing the Building; (g) fines, penalties or interest
resulting from late payment of Taxes or Expenses; (h) organizational expenses of
creating or operating the entity that constitutes Landlord; (i) damages paid to
Tenant hereunder or to other tenants of the Building under their respective
leases; (j) amounts (other than management fees) paid to Landlord’s affiliates
for services, but only to the extent such amounts exceed the prices charged for
such services by parties having similar skill and experience; (k) fines or
penalties resulting from any violations of Law, negligence or willful misconduct
of Landlord or its employees, agents or contractors; (l) advertising and
promotional expenses; (m) Landlord’s charitable and political contributions;
(n) ground lease rental; (o) attorney’s fees and other expenses incurred in
connection with negotiations or disputes with tenants or other occupants of the
Building; (p) costs of services or benefits made available to other tenants of
the Building but not to Tenant; (q) costs of purchasing or leasing major
sculptures, paintings or other artwork (as opposed to decorations purchased or
leased by Landlord for display in the Common Areas of the Building); (r) any
expense for which Landlord has received actual reimbursement (other than from a
tenant of the Building pursuant to its lease); (s) costs of curing defects in
design or original construction of the Property; (t) costs that Landlord is
entitled to recover under a warranty, except to the extent it would not be
fiscally prudent to pursue legal action to recover such costs; (u) reserves;
(v) bad debt expenses; (w) wages, salaries, fees or fringe benefits (“Labor
Costs”) paid to executive personnel or officers or partners of Landlord
(provided, however, that if such individuals provide services directly related
to the operation, maintenance or ownership of the Property that, if provided
directly by a general manager or property manager or his or her general support
staff, would normally be chargeable as an operating expense of a comparable
office building, then the Labor Costs of such individuals may be included in
Expenses to the extent of the percentage of their time that is spent providing
such services to the Property) or (x) costs of cleaning up Hazardous Materials,
except for routine cleanup performed as part of the ordinary operation and
maintenance of the Property (as used herein, “Hazardous Materials” means any
material now or hereafter defined or regulated by any Law or governmental
authority as radioactive, toxic, hazardous, or waste, or a chemical known to the
state of California to cause cancer or reproductive toxicity, including
(1) petroleum and any of its constituents or byproducts, (2) radioactive
materials, (3) asbestos in any form or condition, and (4) materials regulated by
any of the following, as amended from time to time, and any rules promulgated
thereunder: the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §§9601 et seq.; the Resource Conservation and Recovery
Act, 42 U.S.C. §§6901, et seq.; the Toxic Substances Control Act, 15 U.S.C.
§§2601, et seq.; the Clean Water Act, 33 U.S.C. §§1251 et seq; the Clean Air
Act, 42 U.S.C. §§7401 et seq.;The California Health and Safety Code; The
California Water Code; The California Labor Code; The California Public
Resources Code; and The California Fish and Game Code.).
     If, in the Base Year or any Expense Year, the Property is not 100% occupied
(or a service provided by Landlord to tenants of the Building generally is not
provided by Landlord to a tenant that provides such service itself, or any
tenant of the Building is entitled to free rent, rent abatement or the like),
Expenses for such year shall be determined as if the Property had been 100%
occupied (and all services provided by Landlord to tenants of the Building
generally had been provided by Landlord to all

5



--------------------------------------------------------------------------------



 



tenants, and no tenant of the Building had been entitled to free rent, rent
abatement or the like) throughout such year. Notwithstanding any contrary
provision hereof, Expenses for the Base Year shall exclude (a) any market-wide
cost increases resulting from extraordinary circumstances, including Force
Majeure (defined in Section 25.2), boycotts, strikes, conservation surcharges,
embargoes or shortages, and (b) at Landlord’s option, the cost of any repair or
replacement resulting from extraordinary circumstances.
     Landlord shall keep its books and records relating to Expenses in
accordance with generally accepted accounting principles, consistently applied.
          4.2.3 “Taxes” means all federal, state, county or local governmental
or municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the Property.
Taxes shall include (a) real estate taxes; (b) general and special assessments;
(c) transit taxes; (d) leasehold taxes; (e) personal property taxes imposed upon
the fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture
and other personal property used in connection with the Property; (f) any tax on
the rent, right to rent or other income from any portion of the Property or as
against the business of leasing any portion of the Property; (g) any assessment,
tax, fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); (h) any assessment, tax, fee, levy or charge allocable or measured by
the area of the Premises or by the Rent payable hereunder, including any
business, gross income, gross receipts, sales or excise tax with respect to the
receipt of such Rent and (i) any taxes imposed by any governmental or
quasi-governmental agency in connection with the Parking Facility. Any costs and
expenses (including reasonable attorneys’ and consultants’ fees) incurred in
attempting to protest, reduce or minimize Taxes shall be included in Taxes for
the year in which they are incurred. Notwithstanding any contrary provision
hereof, Taxes shall be determined without regard to any “green building” credit
and shall exclude (i) all excess profits taxes, franchise taxes, gift taxes,
capital stock taxes, inheritance and succession taxes, estate taxes, federal and
state income taxes, and other taxes to the extent applicable to Landlord’s
general or net income (as opposed to rents, receipts or income attributable to
operations at the Property), (ii) any Expenses, and (iii) any items required to
be paid by Tenant under Section 4.5.
     4.3 Allocation. Landlord, in its reasonable discretion, may equitably
allocate Expenses among office, retail or other portions or occupants of the
Property. If Landlord incurs Expenses or Taxes for the Property together with
another property, Landlord, in its reasonable discretion, shall equitably
allocate such shared amounts between the Property and such other property.
     4.4 Calculation and Payment of Expense Excess and Tax Excess.
          4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant.
Landlord shall give to Tenant, after the end of each Expense Year, a statement
(the “Statement”) setting forth the actual Expenses, Taxes, Expense Excess and
Tax Excess for such Expense Year. If the amount paid by Tenant for such Expense
Year pursuant to Section 4.4.2 is less or more than the sum of Tenant’s Share of
the actual Expense Excess plus Tenant’s Share of the actual Tax Excess (as such
amounts are set forth in such Statement), Tenant shall pay Landlord the amount
of such underpayment, or receive a credit in the amount of such overpayment,
with or against the Rent then or next due hereunder; provided, however, that if
this Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 30 days after
delivery of such Statement. Landlord shall use reasonable efforts to deliver the
Statement on or before June 1 of the calendar year immediately following the
Expense Year to which it applies. Any failure of Landlord to timely deliver the
Statement for any Expense Year shall not diminish either party’s rights under
this Section 4.
          4.4.2 Statement of Estimated Expenses and Taxes. Landlord shall give
to Tenant, for each Expense Year, a statement (the “Estimate Statement”) setting
forth Landlord’s reasonable estimates of the Expenses, Taxes, Expense Excess
(the “Estimated Expense Excess”) and Tax Excess (the “Estimated Tax Excess”) for
such Expense Year. Upon receiving an Estimate Statement, Tenant shall pay, with
its next installment of Base Rent, an amount equal to the excess of (a) the
amount obtained by multiplying (i) the sum of Tenant’s Share of the Estimated
Expense Excess plus Tenant’s Share of the Estimated Tax Excess (as such amounts
are set forth in such Estimate Statement), by (ii) a fraction, the numerator of
which is the number of months that have elapsed in the applicable Expense Year
(including the month of such payment) and the denominator of which is 12, over
(b) any amount previously paid by Tenant for such Expense Year pursuant to this
Section 4.4.2 (the “Catch-up Payment”). Notwithstanding the foregoing, if an
Estimated Statement is delivered with respect to a particular Expense Year after
April 1 of such year, and the amount of the Catch-up Payment exceeds $10,000.00,
then the Tenant shall be entitled to pay such Catch-up Payment in equal monthly
installments over the shorter

6



--------------------------------------------------------------------------------



 



period of (x) six (6) months and (y) the remainder of the Lease Term. Until
Landlord delivers a new Estimate Statement, Tenant shall pay monthly, with the
monthly Base Rent installments, an amount equal to one-twelfth (1/12) of the sum
of Tenant’s Share of the Estimated Expense Excess plus Tenant’s Share of the
Estimated Tax Excess, as such amounts are set forth in the previous Estimate
Statement. Landlord shall use reasonable efforts to deliver an Estimate
Statement for each Expense Year on or before January 1 of such Expense Year. Any
failure of Landlord to timely deliver any Estimate Statement shall not diminish
Landlord’s rights to receive payments and revise any previous Estimate Statement
under this Section 4.
          4.4.3 Retroactive Adjustment of Taxes. Notwithstanding any contrary
provision hereof, if, after Landlord’s delivery of any Statement, an increase or
decrease in Taxes occurs for the applicable Expense Year or for the Base Year
(whether by reason of reassessment, error, or otherwise), Taxes for such Expense
Year or the Base Year, as the case may be, and the Tax Excess for such Expense
Year shall be retroactively adjusted. If, as a result of such adjustment, it is
determined that Tenant has under- or overpaid Tenant’s Share of such Tax Excess,
Tenant shall pay Landlord the amount of such underpayment, or receive a credit
in the amount of such overpayment, with or against the Rent then or next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Tenant shall pay Landlord the amount of such
underpayment, or Landlord shall pay Tenant the amount of such overpayment (less
any Rent due), within 30 days after such adjustment is made.
     4.5 Charges for Which Tenant Is Directly Responsible. Tenant shall pay,
10 days before delinquency, any taxes levied against Tenant’s equipment,
furniture, fixtures and other personal property located in or about the
Premises. If any such taxes are levied against Landlord or its property (or if
the assessed value of Landlord’s property is increased by the inclusion therein
of a value placed upon such equipment, furniture, fixtures or other personal
property of Tenant), Landlord may pay such taxes (or such increased assessment)
regardless of their (or its) validity, in which event Tenant, upon demand, shall
repay to Landlord the amount so paid. If the Leasehold Improvements (defined in
Section 7.1) are assessed for real property tax purposes at a valuation higher
than the valuation at which tenant improvements conforming to Landlord’s
“building standard” in other space in the Building are assessed, the Taxes
levied against Landlord or the Property by reason of such excess assessed
valuation shall be deemed taxes levied against Tenant’s personal property for
purposes of this Section 4.5. Notwithstanding any contrary provision hereof,
Tenant shall pay, 10 days before delinquency, (i) any rent tax, sales tax,
service tax, transfer tax or value added tax, or any other tax respecting the
rent or services described herein or otherwise respecting this transaction or
this Lease; and (ii) any taxes assessed upon the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of any
portion of the Property.
     4.6 Books and Records. Within 60 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expense
Excess and/or Tax Excess for the Expense Year to which such Statement applies
and identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review. Within a reasonable time
after receiving a timely Review Notice (and, at Landlord’s option, an executed
confidentiality agreement as described below), Landlord shall deliver to Tenant,
or make available for inspection at a location reasonably designated by
Landlord, copies of such records. Within 60 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections. Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Expense Year. If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement. Notwithstanding any contrary provision hereof,
Landlord shall not be required to deliver or make available to Tenant records
relating to the Base Year, and Tenant may not object to Expenses or Taxes for
the Base Year, other than in connection with the first review for an Expense
Year performed by Tenant pursuant to this Section 4.6. If Tenant retains an
agent to review Landlord’s records, the agent must be with a CPA firm licensed
to do business in the State of California and its fees shall not be contingent,
in whole or in part, upon the outcome of the review. Tenant shall be responsible
for all costs of such review; provided, however, that if Landlord and Tenant
determine that the sum of Expenses and Taxes for the Expense Year in question
was overstated by more than 5%, Landlord, within 30 days after receiving paid
invoices therefor from Tenant, shall reimburse Tenant for the reasonable amounts
paid by Tenant to third parties in connection with such review. The records and
any related information obtained from Landlord shall be treated as confidential,
and as applicable only to the Premises, by Tenant, its auditors, consultants,
and any other parties reviewing the same on behalf of Tenant (collectively,
“Tenant’s Auditors”). Before making any records available for review, Landlord
may require Tenant and Tenant’s Auditors to execute a reasonable confidentiality
agreement, in which event Tenant shall cause the same to be executed and
delivered to Landlord within 30 days after receiving it from Landlord, and if
Tenant fails to do so, the Objection Period shall be reduced by one day for each
day by which such execution and delivery follows the expiration of such 30-day
period. Notwithstanding any contrary provision hereof,

7



--------------------------------------------------------------------------------



 



Tenant may not examine Landlord’s records or dispute any Statement if any Rent
remains unpaid past its due date. If, for any Expense Year, Landlord and Tenant
determine that the sum of Tenant’s Share of the actual Expense Excess plus
Tenant’s Share of the actual Tax Excess is less or more than the amount
reported, Tenant shall receive a credit in the amount of its overpayment against
Rent then or next due hereunder, or pay Landlord the amount of its underpayment
with the Rent next due hereunder; provided, however, that if this Lease has
expired or terminated and Tenant has vacated the Premises, Landlord shall pay
Tenant the amount of its overpayment (less any Rent due), or Tenant shall pay
Landlord the amount of its underpayment, within 30 days after such
determination.
5 USE; COMPLIANCE WITH LAWS.
     5.1 Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or unreasonably annoys other occupants of the Building, or
constitutes a nuisance. Tenant, at its expense, shall comply with all Laws
relating to (i) the operation of its business at the Project, or (ii) the use,
occupancy and, other than with respect to elements of the Base Building, the
condition and configuration of the Premises. If, in order to comply with any
such Law, Tenant must obtain or deliver any permit, certificate or other
document evidencing such compliance, Tenant shall provide a copy of such
document to Landlord promptly after obtaining or delivering it. If a change to
the Common Areas or any component of the Base Building becomes required under
Law because any Tenant-Insured Improvement (defined in Section 10.2.2) is not a
type customarily required for general office use or because any use of the
Premises is not general office use, Tenant, upon demand, shall (x) at Landlord’s
option, either make such change at Tenant’s cost or pay Landlord the cost of
making such change, and (y) pay Landlord a coordination fee equal to 5% of the
cost of such change . Notwithstanding the foregoing, the aforementioned 5%
coordination fee shall not be due hereunder unless both of the following
conditions are satisfied: (1) Landlord has performed the change to the Common
Areas or a component of the Base Building in accordance with the foregoing
sentence, and (2) Tenant is in Default of its obligations under this Section 5.
As used herein, “Law” means any existing or future law, ordinance, regulation or
requirement of any governmental authority having jurisdiction over the Project
or the parties.
     5.2 Landlord, at its expense (subject to Section 4), shall cause the Base
Building and the Common Areas to comply with all Laws (including the Americans
with Disabilities Act (“ADA”)) to the extent that (a) such compliance is
necessary for Tenant to use the Premises for general office use in a normal and
customary manner and for Tenant’s employees and visitors to have reasonably safe
access to and from the Premises, or (b) Landlord’s failure to cause such
compliance would impose liability upon Tenant under Law; provided, however, that
Landlord shall not be required to cause such compliance to the extent
non-compliance (x) is triggered by any matter that is Tenant’s responsibility
under Section 5.1 or 7.3 or any other provision hereof, or (y) arises under any
provision of the ADA other than Title III thereof. Notwithstanding the
foregoing, Landlord may contest any alleged violation in good faith, including
by applying for and obtaining a waiver or deferment of compliance, asserting any
defense allowed by Law, and appealing any order or judgment to the extent
permitted by Law; provided, however, that, after exhausting any rights to
contest or appeal, Landlord shall perform any work necessary to comply with any
final order or judgment.
6 SERVICES.
     6.1 Standard Services. Landlord shall provide the following services on all
days (unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning (“HVAC”) in season during
Building Hours; (b) electricity supplied by the applicable public utility,
stubbed to the Premises; (c) water supplied by the applicable public utility
(i) for use in lavatories and any drinking facilities located in Common Areas
within the Building, and (ii) stubbed to the Building core for use in any
plumbing fixtures located in the Premises; (d) janitorial services to the
Premises, except on weekends and Holidays; and (e) elevator service (subject to
scheduling by Landlord, and payment of Landlord’s standard usage fee, for any
freight service). Notwithstanding the foregoing, Landlord shall waive all
freight elevator charges in connection with Tenant’s move into the Premises.
     6.2 Above-Standard Use. Landlord shall provide HVAC service outside
Building Hours if Tenant gives Landlord such prior notice and pays Landlord such
hourly cost per zone as Landlord may require. The parties acknowledge that, as
of the date hereof, Landlord’s charge for HVAC service outside Building Hours is
$60.00 per hour per zone, subject to change from time to time. Tenant shall not,
without Landlord’s prior consent, use equipment that may affect the temperature
maintained by the air conditioning system or consume above-Building-standard
amounts of any water furnished for the Premises by Landlord pursuant to
Section 6.1. If Tenant’s consumption of electricity or water exceeds the rate
Landlord reasonably deems to be standard for the Building, Tenant shall pay
Landlord, upon billing, the cost of such excess consumption, including any costs
of installing, operating and maintaining any equipment that is installed in
order to supply or measure such excess electricity or water. The

8



--------------------------------------------------------------------------------



 



connected electrical load of Tenant’s incidental-use equipment shall not exceed
the Building-standard electrical design load, and Tenant’s electrical usage
shall not exceed the capacity of the feeders to the Project or the risers or
wiring installation. For purposes hereof, the Building “electrical standard” is
3.5 watts per usable square foot of connected load to the Premises, exclusive of
Base Building HVAC.
     6.3 Interruption. Any failure to furnish, delay in furnishing, or
diminution in the quality or quantity of any service resulting from any
application of Law, failure of equipment, performance of maintenance, repairs,
improvements or alterations, utility interruption, or event of Force Majeure
(each, a “Service Interruption”) shall not render Landlord liable to Tenant,
constitute a constructive eviction, or excuse Tenant from any obligation
hereunder. Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than three
(3) consecutive business days after notice from Tenant to Landlord by a Service
Interruption that Landlord can correct through reasonable efforts, then, as
Tenant’s sole remedy, Monthly Rent shall abate for the period beginning on the
day immediately following such 3-business-day period and ending on the day such
Service Interruption ends, but only in proportion to the percentage of the
rentable square footage of the Premises made untenantable or inaccessible.
7 REPAIRS AND ALTERATIONS.
     7.1 Repairs. Tenant, at its expense, shall perform all maintenance and
repairs (including replacements) to the Premises that are not Landlord’s express
responsibility hereunder, and shall keep the Premises in good condition and
repair, reasonable wear and tear and damage due to Casualty or Taking excepted.
Tenant’s maintenance and repair obligations shall include (a) all leasehold
improvements in the Premises, whenever and by whomever installed or paid for,
including any Tenant Improvements, any Alterations (defined in Section 7.2), and
any leasehold improvements installed pursuant to any prior lease, but excluding
the Base Building (the “Leasehold Improvements”); (b) all supplemental heating,
ventilation and air conditioning units, kitchens (including hot water heaters,
dishwashers, garbage disposals, insta-hot dispensers, and plumbing) and similar
facilities exclusively serving Tenant, whether located inside or outside of the
Premises, and whenever and by whomever installed or paid for; and (c) all Lines
(defined in Section 23). Notwithstanding the foregoing, if Tenant is in Default
or in the case of an emergency, Landlord may, at its option, perform such
maintenance and repairs on Tenant’s behalf, in which case Tenant shall pay
Landlord, upon demand, the cost of such work plus a coordination fee equal to 5%
of such cost. Landlord shall perform all maintenance and repairs to (i) the roof
and exterior walls, exterior doors and windows of the Building, (ii) the Base
Building, and (iii) the Common Areas. As used herein, “Base Building” means the
structural portions of the Building, together with all mechanical (including
HVAC), electrical, plumbing and fire/life-safety systems serving the Building in
general, whether located inside or outside of the Premises.
     7.2 Alterations. Tenant may not make any improvement, alteration, addition
or change to the Premises or to any mechanical, plumbing or HVAC facilities or
other systems serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 15 days before
commencement of work and shall not be unreasonably withheld by Landlord.
Notwithstanding anything to the contrary contained herein, Landlord’s prior
consent shall not be required for any Alteration that is decorative only (e.g.,
carpet installation or painting) provided that Landlord receives 10 business
days’ prior notice. For any Alteration, (a) Tenant, before commencing work,
shall deliver to Landlord, and obtain Landlord’s approval of, plans and
specifications; (b) Landlord, in its discretion, may require Tenant to obtain
security for performance satisfactory to Landlord for a proposed Alteration the
cost of which is anticipated to be $50,000.00 or more; (c) Tenant shall deliver
to Landlord “as built” drawings (in CAD format, if requested by Landlord),
completion affidavits, full and final lien waivers, and all governmental
approvals; and (d) Tenant shall pay Landlord upon demand (i) Landlord’s
reasonable out-of-pocket expenses incurred in reviewing the work, and (ii) a
coordination fee equal to 3% of the cost of the work; provided, however, that
this clause (d) shall not apply to any Tenant Improvements.
     7.3 Tenant Work. Before commencing any repair or Alteration (“Tenant
Work”), Tenant shall deliver to Landlord, and obtain Landlord’s approval of,
(a) names of contractors, subcontractors, mechanics, laborers and materialmen;
(b) evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits. Tenant shall perform all Tenant Work (i) in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord;
(ii) in compliance with any approved plans and specifications, all Laws, the
National Electric Code, and Landlord’s construction rules and regulations; and
(iii) in a manner that does not impair the Base Building. If, as a result of any
Tenant Work, Landlord becomes required under Law to perform any inspection, give
any notice, or cause such Tenant Work to be performed in any particular manner,
Tenant shall comply with such requirement and promptly provide Landlord with
reasonable documentation of such compliance. Landlord’s approval of Tenant’s
plans and specifications shall not relieve Tenant from any obligation under this
Section 7.3. In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.

9



--------------------------------------------------------------------------------



 



8 LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, unless otherwise notified by Landlord, Tenant, at its expense and
before the expiration or earlier termination hereof, shall (a) remove any
Tenant-Insured Improvements, (b) repair any resulting damage to the Premises or
Building, and (c) restore the affected portion of the Premises to its condition
existing before the installation of such Tenant-Insured Improvements. If, when
it requests Landlord’s approval of any Tenant Improvements or Alterations,
Tenant specifically requests that Landlord identify any such Tenant Improvements
or Alterations that will not be required to be removed pursuant to the preceding
sentence, Landlord shall do so when it provides such approval. If Tenant fails
to complete any removal, repair or restoration when required under this Section
8, Landlord may do so at Tenant’s expense. Notwithstanding the foregoing, Tenant
shall have no obligation to remove any improvements existing in the Premises as
of the date Tenant takes possession thereof.
9 LIENS. Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant upon demand.
10 INDEMNIFICATION; INSURANCE.
     10.1 Waiver and Indemnification. Tenant waives all claims against Landlord,
its Security Holders (defined in Section 17), Landlord’s managing agent(s),
their (direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by the
negligence or willful misconduct of any Landlord Party, or (ii) any failure to
prevent or control any criminal or otherwise wrongful conduct by any third party
or to apprehend any third party who has engaged in such conduct. Tenant shall
indemnify, defend, protect, and hold the Landlord Parties harmless from any
obligation, loss, claim, action, liability, penalty, damage, cost or expense
(including reasonable attorneys’ and consultants’ fees and expenses) (each, a
“Claim”) that is imposed or asserted by any third party and arises from
(a) occupancy of the Premises by, or any negligence or willful misconduct of,
Tenant, any party claiming by, through or under Tenant, their (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees, agents, contractors, licensees or invitees, or (b) any
breach by Tenant of any representation, covenant or other term contained herein,
except to the extent such Claim arises from the negligence or willful misconduct
of any Landlord Party. Landlord shall indemnify, defend, protect, and hold
Tenant, its (direct or indirect) owners, and their respective beneficiaries,
trustees, officers, directors, employees and agents (including Tenant, the
“Tenant Parties”) harmless from any Claim that is imposed or asserted by any
third party and arises from (a) any negligence or willful misconduct of any
Landlord Party, or (b) any breach by Landlord of any representation, covenant or
other term contained herein, except to the extent such Claim arises from the
negligence or willful misconduct of any Tenant Party.
     10.2 Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts:
          10.2.1 Commercial General Liability Insurance covering claims of
bodily injury, personal injury and property damage arising out of Tenant’s
operations and contractual liabilities, including coverage formerly known as
broad form, on an occurrence basis, with minimum primary limits of $1,000,000
each occurrence and $2,000,000 annual aggregate (and not more than $25,000
self-insured retention) and a minimum excess/umbrella limit of $2,000,000.
          10.2.2 Property Insurance covering (i) all office furniture, business
and trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property in the Premises
installed by, for, or at the expense of Tenant, and (ii) any Leasehold
Improvements installed by or for the benefit of Tenant pursuant to this Lease
(“Tenant-Insured Improvements”). Such insurance shall be written on an “all
risks” of physical loss or damage basis, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance, and shall include coverage for damage or
other loss caused by fire or other peril, including vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage, bursting
or stoppage of pipes, and explosion, and providing business interruption
coverage for a period of one year.
          10.2.3 Worker’s Compensation and Employer’s Liability or other similar
insurance to the extent required by Law.
     10.3 Form of Policies. The minimum limits of insurance required to be
carried by Tenant shall not limit Tenant’s liability. Such insurance shall be
issued by an insurance company that has an A.M. Best rating of not less than
A-VIII and shall be in form and content reasonably acceptable to

10



--------------------------------------------------------------------------------



 



Landlord. Tenant’s Commercial General Liability Insurance shall (a) name the
Landlord Parties (“Additional Insured Parties”) as additional insureds; and
(b) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and non-contributing with Tenant’s
insurance. Landlord shall be designated as a loss payee with respect to Tenant’s
Property Insurance on any Tenant-Insured Improvements. Tenant shall deliver to
Landlord, on or before the Commencement Date and at least 15 days before the
expiration dates thereof, certificates from Tenant’s insurance company on the
forms currently designated “ACORD 28” (Evidence of Commercial Property
Insurance) and “ACORD 25-S” (Certificate of Liability Insurance) or the
equivalent. Attached to the ACORD 25-S (or equivalent) there shall be an
endorsement naming the Additional Insured Parties as additional insureds which
shall be binding on Tenant’s insurance company. Upon Landlord’s request, Tenant
shall deliver to Landlord, in lieu of such certificates, copies of the policies
of insurance required to be carried under Section 10.2 showing that the
Additional Insured Parties are named as additional insureds.
     10.4 Subrogation. Each party waives, and shall cause its insurance carrier
to waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by insurance. For purposes of this Section 10.4 only, (a) any
deductible with respect to a party’s insurance shall be deemed covered by, and
recoverable by such party under, valid and collectable policies of insurance,
and (b) any contractor retained by Landlord to install, maintain or monitor a
fire or security alarm for the Building shall be deemed an agent of Landlord.
     10.5 Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord (not more than
once in any 36-month period), but not in excess of the amounts and types of
insurance then being required by landlords of buildings comparable to and in the
vicinity of the Building.
11 CASUALTY DAMAGE. With reasonable promptness after discovering any damage to
the Premises, or to the Common Areas necessary for access to the Premises,
resulting from any fire or other casualty (a “Casualty”), Landlord shall notify
Tenant of Landlord’s reasonable estimate of the time required to substantially
complete repair of such damage (the “Landlord Repairs”). If, according to such
estimate, the Landlord Repairs cannot be substantially completed within 210 days
after they are commenced, either party may terminate this Lease upon 60 days’
notice to the other party delivered within 10 days after Landlord’s delivery of
such estimate. Within 90 days after discovering any damage to the Project
resulting from any Casualty, Landlord may, whether or not the Premises is
affected, terminate this Lease by notifying Tenant if (i) any Security Holder
terminates any ground lease or requires that any insurance proceeds be used to
pay any mortgage debt; (ii) any damage to Landlord’s property is not fully
covered by Landlord’s insurance policies; (iii) Landlord decides to rebuild the
Building or Common Areas so that it or they will be substantially different
structurally or architecturally; (iv) the damage occurs during the last
12 months of the Term; or (v) any owner, other than Landlord, of any damaged
portion of the Project does not intend to repair such damage. If this Lease is
not terminated pursuant to this Section 11, Landlord shall promptly and
diligently perform the Landlord Repairs, subject to reasonable delays for
insurance adjustment and other events of Force Majeure. The Landlord Repairs
shall restore the Premises and the Common Areas necessary for access to the
Premises to substantially the same condition that existed when the Casualty
occurred, except for (a) any modifications required by Law or any Security
Holder, and (b) any modifications to the Common Areas that are deemed desirable
by Landlord, are consistent with the character of the Project, and do not
materially impair use of or access to the Premises. Notwithstanding
Section 10.4, Tenant shall assign to Landlord (or its designee) all insurance
proceeds payable to Tenant under Tenant’s insurance required under Section 10.2
with respect to any Tenant-Insured Improvements, and if the estimated or actual
cost of restoring any Tenant-Insured Improvements exceeds the insurance proceeds
received by Landlord from Tenant’s insurance carrier, Tenant shall pay such
excess to Landlord within 15 days after Landlord’s demand. No Casualty and no
restoration performed as required hereunder shall render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder; provided, however, that if the Premises or any Common Area necessary
for Tenant’s access to the Premises is damaged by a Casualty, then, during any
time that, as a result of such damage, any portion of the Premises is
untenantable or inaccessible and is not occupied by Tenant, Monthly Rent shall
be abated in proportion to the rentable square footage of such portion of the
Premises. If Landlord does not substantially complete the Landlord Repairs on or
before the Outside Restoration Date (defined below), then, provided that the
Casualty was not caused by the negligence or willful misconduct of Tenant or any
party claiming by, through or under Tenant, Tenant may terminate this Lease by
notifying Landlord within 15 days after the Outside Restoration Date. As used
herein, “Outside Restoration Date” means the date occurring 60 days after the
expiration of the time set forth in Landlord’s estimate described in the first
sentence of this Section 11; provided, however, that the Outside Restoration
Date shall be extended to the extent of (i) any delay caused by the insurance
adjustment process; (ii) any other delay caused by events of Force Majeure (up
to 90 days), and (iii) any delay caused by Tenant or any party claiming by,
through or under Tenant. Notwithstanding the foregoing, if Landlord determines
in good faith that it will be unable to substantially

11



--------------------------------------------------------------------------------



 



complete the Landlord Repairs on or before the Outside Restoration Date,
Landlord may cease its performance of the Landlord Repairs and provide Tenant
with notice (the “Restoration Date Extension Notice”) stating such inability and
identifying the date on which Landlord reasonably believes such substantial
completion will occur, in which event Tenant may terminate this Lease by
notifying Landlord within five (5) business days after receiving the Restoration
Date Extension Notice. If Tenant does not terminate this Lease within such
5-business day period, the Outside Restoration Date shall be automatically
amended to be the date identified in the Restoration Date Extension Notice.
12 NONWAIVER. No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.
13 CONDEMNATION. If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease. If more than 25% of the rentable square footage of the
Premises is Taken, or access to the Premises is substantially impaired as a
result of a Taking, for more than 180 consecutive days, Tenant may terminate
this Lease. Any such termination shall be effective as of the date possession
must be surrendered to the authority, and the terminating party shall provide
termination notice to the other party within 45 days after receiving written
notice of such surrender date. Except as provided above in this Section 13,
neither party may terminate this Lease as a result of a Taking. Tenant shall not
assert any claim for compensation because of any Taking; provided, however, that
Tenant may file a separate claim for any Taking of Tenant’s personal property or
any fixtures that Tenant is entitled to remove upon the expiration hereof, and
for moving expenses, so long as such claim does not diminish the award available
to Landlord or any Security Holder and is payable separately to Tenant. If this
Lease is terminated pursuant to this Section 13, all Rent shall be apportioned
as of the date of such termination. If a Taking occurs and this Lease is not so
terminated, Monthly Rent shall be abated for the period of such Taking in
proportion to the percentage of the rentable square footage of the Premises, if
any, that is subject to, or rendered inaccessible by, such Taking.
14 ASSIGNMENT AND SUBLETTING.
     14.1 Transfers. Tenant shall not, without Landlord’s prior consent (except
in connection with a Permitted Transfer as defined in Section 14.8 below),
assign, mortgage, pledge, hypothecate, encumber, permit any lien to attach to,
or otherwise transfer this Lease or any interest hereunder, permit any
assignment or other transfer hereof or any interest hereunder by operation of
law, enter into any sublease or license agreement, otherwise permit the
occupancy or use of any part of the Premises by any persons other than Tenant
and its employees and contractors, or permit a Change of Control (defined in
Section 14.6) to occur (each, a “Transfer”). If Tenant desires Landlord’s
consent to any Transfer, Tenant shall provide Landlord with (i) notice of the
terms of the proposed Transfer, including its proposed effective date (the
“Contemplated Effective Date”), a description of the portion of the Premises to
be transferred (the “Contemplated Transfer Space”), a calculation of the
Transfer Premium (defined in Section 14.3), and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, and
(ii) current financial statements of the proposed transferee (or, in the case of
a Change of Control, of the proposed new controlling party(ies)) certified by an
officer or owner thereof and any other information reasonably required by
Landlord in order to evaluate the proposed Transfer (collectively, the “Transfer
Notice”). Within 30 days after receiving the Transfer Notice, Landlord shall
notify Tenant of (a) its consent to the proposed Transfer, (b) its refusal to
consent to the proposed Transfer, or (c) its exercise of its rights under
Section 14.4. Any Transfer (other than a Permitted Transfer) made without
Landlord’s prior consent shall, at Landlord’s option, be void and shall, at
Landlord’s option, constitute a Default (defined in Section 19). Tenant shall
pay Landlord a fee of $1,500.00 for Landlord’s review of any proposed Transfer
(other than a Permitted Transfer), whether or not Landlord consents to it.
     14.2 Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold, condition or delay its consent to any proposed Transfer.
Without limiting other reasonable grounds for withholding consent, it shall be
deemed reasonable for Landlord to withhold consent to a proposed Transfer if:
          14.2.1 The proposed transferee is not a party of reasonable financial
strength in light of the responsibilities to be undertaken in connection with
the Transfer on the date the Transfer Notice is received; or

12



--------------------------------------------------------------------------------



 



          14.2.2 The proposed transferee has a character or reputation or is
engaged in a business that is not consistent with the quality of the Building or
the Project; or
          14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or
          14.2.4 In the case of a proposed sublease, license or other occupancy
agreement, the rent or occupancy fee charged by Tenant to the transferee during
the term of such agreement, calculated using a present value analysis, is less
than 95% of the rent being quoted by Landlord or its Affiliate (defined in
Section 14.8) at the time of such Transfer for comparable space in the Project
for a comparable term, calculated using a present value analysis; or
          14.2.5 Both (i) the proposed transferee or any of its Affiliates, on
the date the Transfer Notice is received, leases or occupies (or, at any time
during the 6-month period ending on the date the Transfer Notice is received,
has negotiated with Landlord to lease) space in the Project and (ii) on or about
the Contemplated Effective Date, Landlord shall have space for lease in the
Complex that is comparable to the Contemplated Transfer Space. As used herein,
the term “Complex” shall mean, collectively, the Building, the building located
at 919 East Hillsdale Boulevard, Foster City, California and the building
located at 989 East Hillsdale Boulevard, Foster City, California.
     Notwithstanding any contrary provision hereof, (a) if Landlord consents to
any Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.
     14.3 Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
Landlord an amount equal to 50% of any Transfer Premium (defined below). As used
herein, “Transfer Premium” means (a) in the case of an assignment, any
consideration (including payment for Leasehold Improvements) paid by the
assignee for such assignment, less any reasonable and customary expenses
directly incurred by Tenant on account of such assignment, including brokerage
fees, legal fees, and Landlord’s review fee; (b) in the case of a sublease,
license or other occupancy agreement, the amount by which all rent and other
consideration paid by the transferee to Tenant pursuant to such agreement (less
all reasonable and customary expenses directly incurred by Tenant on account of
such agreement, including brokerage fees, legal fees, construction costs and
Landlord’s review fee) exceeds the Monthly Rent payable by Tenant hereunder with
respect to the Contemplated Transfer Space for the term of such agreement; and
(c) in the case of a Change of Control, any consideration (including payment for
Leasehold Improvements) paid by the new controlling party(ies) to the prior
controlling party(ies) solely on account of this Lease. Payment of Landlord’s
share of the Transfer Premium shall be made (x) in the case of an assignment or
a Change of Control, within 10 days after Tenant or the prior controlling
party(ies), as the case may be, receive(s) the consideration described above,
and (y) in the case of a sublease, license or other occupancy agreement, on the
first day of each month during the term of such agreement, in the amount of 50%
of the amount by which the rent and other consideration paid by the transferee
to Tenant under such agreement for such month (less all reasonable and customary
expenses directly incurred by Tenant on account of such agreement, including
brokerage fees, legal fees, construction costs and Landlord’s review fee, as
amortized on a monthly, straight-line basis over the term of such agreement)
exceeds the Monthly Rent payable by Tenant hereunder with respect to the
Contemplated Transfer Space for such month.
     14.4 Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer, Landlord, by notifying
Tenant within 15 days after receiving the Transfer Notice, may terminate this
Lease with respect to the Contemplated Transfer Space as of the Contemplated
Effective Date; provided, however, that such termination shall not be effective
if Tenant, by notifying Landlord within five (5) days after receiving Landlord’s
notice of termination, withdraws the Transfer Notice. If Tenant does not
withdraw the Transfer Notice, and if the Contemplated Transfer Space is less
than the entire Premises, then Base Rent, Tenant’s Share, and the number of
parking spaces to which Tenant is entitled under Section 1.9 shall be deemed
adjusted on the basis of the percentage of the rentable square footage of the
Premises retained by Tenant. Upon request of either party, the parties shall
execute a written agreement prepared by Landlord memorializing such termination.
     14.5 Effect of Consent. If Landlord consents to a Transfer, (i) such
consent shall not be deemed a consent to any further Transfer, (ii) Tenant shall
deliver to Landlord, promptly after execution, an executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, and (iii) Tenant shall deliver to Landlord, upon Landlord’s request, a
complete statement, certified by an independent CPA or Tenant’s chief financial
officer, setting forth in detail the computation of any Transfer Premium. In the
case of an assignment, the assignee shall assume in writing, for Landlord’s
benefit, all of Tenant’s obligations hereunder. No Transfer, with or without
Landlord’s consent, shall relieve Tenant or any guarantor hereof from any
liability hereunder.

13



--------------------------------------------------------------------------------



 



     14.6 Change of Control. As used herein, “Change of Control” means (a) if
Tenant is a closely held professional service firm, the withdrawal or change
(whether voluntary, involuntary or by operation of law) of 50% or more of its
equity owners within a 12-month period; and (b) in all other cases, any
transaction(s) resulting in the acquisition of a Controlling Interest (defined
below) by one or more parties that did not own a Controlling Interest
immediately before such transaction(s). As used herein, “Controlling Interest”
means any direct or indirect equity or beneficial ownership interest in Tenant
that confers upon its holder(s) the direct or indirect power to direct the
ordinary management and policies of Tenant, whether through the ownership of
voting securities, by contract or otherwise (but not through the ownership of
voting securities listed on a recognized securities exchange).
     14.7 Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.
     14.8 Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, permit a Change of Control to occur, sublease any portion of the
Premises to an Affiliate of Tenant or assign this Lease to (a) an Affiliate of
Tenant, (b) a successor to Tenant by merger or consolidation, or (c) a successor
to Tenant by purchase of all or substantially all of Tenant’s assets (a
“Permitted Transfer”), provided that (i) at least 10 business days before the
Permitted Transfer, Tenant notifies Landlord of such Permitted Transfer and
delivers to Landlord any documents or information reasonably requested by
Landlord relating thereto (provided that if advanced notice is prohibited by a
confidentiality agreement or Law, then Tenant shall give Landlord written notice
and deliver such documents within 10 days after the effective date of the
proposed Permitted Transfer), including reasonable documentation that the
Permitted Transfer satisfies the requirements of this Section 14.8; (ii) in the
case of a sublease, the subtenant executes and delivers to Landlord, at least 10
business days before taking occupancy, an agreement reasonably acceptable to
Landlord which (A) requires the subtenant to assume all of Tenant’s indemnity
and insurance obligations hereunder with respect to the Contemplated Transfer
Space and to be bound by each provision hereof that limits the liability of any
Landlord Party, and (B) provides that if either a Landlord Party or the
subtenant institutes a suit against the other for violation of or to enforce
such agreement, or in connection with any matter relating to the sublease or the
subtenant’s occupancy of the Contemplated Transfer Space, the prevailing party
shall be entitled to all of its costs and expenses, including reasonable
attorneys’ fees; (iii) in the case of an assignment pursuant to clause (a) or
(c) above, the assignee executes and delivers to Landlord, at least 10 business
days before the assignment(provided that if advanced notice is prohibited by a
confidentiality agreement or Law, then Tenant shall deliver to Landlord within
10 days after the effective date of the proposed Permitted Transfer), a
commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord’s benefit, all of Tenant’s obligations hereunder; (iv) in the case of
an assignment pursuant to clause (b) above, (A) the successor entity has a net
worth (as determined in accordance with GAAP, but excluding intellectual
property and any other intangible assets (“Net Worth”)) immediately after the
Permitted Transfer that is not less than the Net Worth of Tenant immediately
before the Permitted Transfer, and (B) if Tenant is a closely held professional
service firm, at least 50% of its equity owners existing 12 months before the
Transfer are also equity owners of the successor entity; (v) except in the case
of a Change of Control, the transferee is qualified to conduct business in the
State of California; (vi) in the case of a Change of Control, (a) Tenant is not
a closely held professional service firm, and (b) the Tenant’s Net Worth
immediately after the Change of Control is not less then its Net Worth
immediately before the change of Control; and (vii) the Permitted Transfer is
made for a good faith operating business purpose and not in order to evade the
requirements of this Section 14. As used herein, “Affiliate” means, with respect
to any party, a person or entity that controls, is under common control with, or
is controlled by such party.
15 SURRENDER. Upon the expiration or earlier termination hereof, and subject to
Section 8 hereof, Sections 2.2.1 and 2.2.2 of Exhibit B hereto and this Section
15, Tenant shall surrender possession of the Premises to Landlord in as good
condition as when Tenant took possession and as thereafter improved by Landlord
and/or Tenant, except for reasonable wear and tear and repairs that are
Landlord’s express responsibility hereunder. Before such expiration or
termination, Tenant, without expense to Landlord, shall (a) remove from the
Premises all debris and rubbish and all furniture, equipment, business and trade
fixtures, Lines, free-standing cabinet work, movable partitions and other
articles of personal property that are owned or placed in the Premises by Tenant
or any party claiming by, through or under Tenant (except for any Lines not
required to be removed under Section 23), and (b) repair all damage to the
Premises and Building resulting from such removal. If Tenant fails to timely
perform such removal and repair, Landlord may do so at Tenant’s expense
(including storage costs). If Tenant fails to remove such property from the
Premises, or from storage, within 30 days after notice from Landlord, any part
of such property shall be deemed, at Landlord’s option, either (x) conveyed to
Landlord without compensation, or (y) abandoned.
16 HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such

14



--------------------------------------------------------------------------------



 



tenancy shall be a tenancy at sufferance only, for the entire Premises, and
Tenant shall pay Monthly Rent (on a per-month basis without reduction for any
partial month) at a rate equal to 150% of the Monthly Rent applicable during the
last calendar month of the Term. Nothing in this Section 16 shall limit
Landlord’s rights or remedies or be deemed a consent to any holdover. If
Landlord is unable to deliver possession of the Premises to a new tenant or to
perform improvements for a new tenant as a result of Tenant’s holdover, Tenant
shall be liable for all resulting damages, including lost profits, incurred by
Landlord.
17 SUBORDINATION; ESTOPPEL CERTIFICATES.
     17.1 This Lease shall be subject and subordinate to all existing and future
ground or underlying leases, mortgages, trust deeds and other encumbrances
against the Building or Project, all renewals, extensions, modifications,
consolidations and replacements thereof (each, a “Security Agreement”), and all
advances made upon the security of such mortgages or trust deeds, unless in each
case the holder of such Security Agreement (each, a “Security Holder”) requires
in writing that this Lease be superior thereto. Upon any termination or
foreclosure (or any delivery of a deed in lieu of foreclosure) of any Security
Agreement, Tenant, upon request, shall attorn, without deduction or set-off, to
the Security Holder or purchaser or any successor thereto and shall recognize
such party as the lessor hereunder provided that such party agrees not to
disturb Tenant’s occupancy so long as Tenant timely pays the Rent and otherwise
performs its obligations hereunder. Within 10 days after request by Landlord,
Tenant shall execute such further instruments as Landlord may reasonably deem
necessary to evidence the subordination or superiority of this Lease to any
Security Agreement. Tenant waives any right it may have under Law to terminate
or otherwise adversely affect this Lease or Tenant’s obligations hereunder upon
a foreclosure. Within 10 business days after Landlord’s request, Tenant shall
execute and deliver to Landlord a commercially reasonable estoppel certificate
in favor of such parties as Landlord may reasonably designate, including current
and prospective Security Holders and prospective purchasers. Notwithstanding any
provision herein to the contrary, if, within 10 days after the date of this
Lease, a non-disturbance, subordination and attornment agreement is not executed
and delivered by Landlord, Tenant and Mortgagee (as hereinafter defined), then
Tenant shall have the right to terminate this Lease by delivery of written
notice to Landlord prior to the date that is the earlier to occur of (i) the
date upon which such non-disturbance, subordination and attornment agreement is
fully executed and delivered by such parties, and (ii) the date that is 5 days
after the expiration of such 10 day period. If Tenant timely delivers such
termination notice to Landlord, this Lease shall terminate effective as of the
date such notice is delivered to Landlord; provided, however, that (w)
Sections 8, 20, 25.1, 25.5, 25.6, 25.7, 25.9 and Exhibit E shall survive such
termination; (x) if Landlord has received any security deposit, other collateral
or prepaid Rent from Tenant pursuant to this Lease, Landlord shall promptly
return the same to Tenant; and (y) if Tenant has entered the Premises pursuant
to this Lease for any reason, the provisions hereof governing such entry shall,
with respect to such entry, survive such termination to the same extent as if
this Lease had expired in accordance with its terms. Tenant shall be responsible
for any fee or review costs charged by the Mortgagee in connection with such
non-disturbance, subordination and attornment agreement between Landlord, Tenant
and Mortgagee. As used herein, the term “Mortgagee” shall mean the holder of a
mortgage or deed of trust recorded against the Property as of the date hereof.
     17.2 Notwithstanding Section 17.1, Tenant’s agreement to subordinate this
Lease to a future Security Agreement shall not be effective unless Landlord has
provided Tenant with a commercially reasonable non-disturbance agreement from
the Security Holder. For purposes of the preceding sentence, a non-disturbance
agreement shall not be deemed commercially reasonable unless it provides that:
(a) so long as no Default exists, this Lease and Tenant’s right to possession
hereunder shall remain in full force and effect; (b) the Security Holder shall
have additional time (not to exceed 90 days after written notice from Tenant) to
cure any default of Landlord; and (c) neither the Security Holder nor any
successor in interest shall be (i) bound by (A) any payment of Rent for more
than one (1) month in advance, or (B) any amendment of this Lease made without
the written consent of the Security Holder or such successor in interest;
(ii) liable for (A) the return of any security deposit, letter of credit or
other collateral, except to the extent it was received by the Security Holder,
or (B) any act, omission, representation, warranty or default of any prior
landlord (including Landlord); or (iii) subject to any offset or defense that
Tenant might have against any prior landlord (including Landlord).
18 ENTRY BY LANDLORD. At all reasonable times and upon no less than 24 hours
prior notice to Tenant, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 9 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations. Notwithstanding the foregoing, at any time and without notice to
Tenant, (a) Landlord may enter the Premises to perform required services
(provided, however, that Landlord shall provide Tenant with 24 hours prior
notice (which notice, notwithstanding Section 25.1, may be delivered by e-mail,
fax, telephone or orally and in person) of any entry to perform a service that
is not performed on a monthly or more frequent basis) and (b) Landlord may enter
the Premises in the case of an emergency to inspect the Premises and/or to
perform maintenance, repairs or alterations in connection with such emergency.
If reasonably necessary, Landlord may temporarily close any portion of the
Premises to perform maintenance, repairs or alterations. In an emergency,
Landlord may use any

15



--------------------------------------------------------------------------------



 



means it deems proper to open doors to and in the Premises. Except in an
emergency, Landlord shall use reasonable efforts to minimize interference with
Tenant’s use of the Premises. Except in an emergency, Tenant may have one of its
employees accompany Landlord if Tenant makes such employee available when
Landlord enters the Premises. No entry into or closure of any portion of the
Premises pursuant to this Section 18 shall render Landlord liable to Tenant,
constitute a constructive eviction, or excuse Tenant from any obligation
hereunder.
19 DEFAULTS; REMEDIES.
     19.1 Events of Default. The occurrence of any of the following shall
constitute a “Default”:
          19.1.1 Any failure by Tenant to pay any Rent when due unless such
failure is cured within five (5) business days after notice; or
          19.1.2 Except where a specific time period is otherwise set forth for
Tenant’s performance herein (in which event the failure to perform by Tenant
within such time period shall be a Default), and except as otherwise provided in
this Section 19.1, any failure by Tenant to observe or perform any other
provision, covenant or condition hereof where such failure continues for 30 days
after notice from Landlord; provided that if such failure cannot reasonably be
cured within such 30-day period, Tenant shall not be in Default as a result of
such failure if Tenant diligently commences such cure within such period,
thereafter diligently pursues such cure, and completes such cure within 60 days
after Landlord’s notice (or within such longer period as may be reasonably
required provided that such failure can be cured and Tenant diligently pursues
such cure); or
          19.1.3 Abandonment of all or a substantial portion of the Premises by
Tenant; or
          19.1.4 Any failure by Tenant to observe or perform the provisions of
Sections 5, 14, 17 or 18 where such failure continues for more than two
(2) business days after notice from Landlord; or
          19.1.5 Tenant becomes in breach of Section 25.3.
     If Tenant breaches a particular material provision hereof (other than a
provision requiring payment of Rent) on three (3) separate occasions during any
12-month period, Tenant’s subsequent breach of such provision shall be, at
Landlord’s option, an incurable Default. The notice periods provided herein are
in lieu of, and not in addition to, any notice periods provided by Law, and
Landlord shall not be required to give any additional notice in order to be
entitled to commence an unlawful detainer proceeding.
     19.2 Remedies Upon Default. Upon any Default, Landlord shall have, in
addition to any other remedies available to Landlord at law or in equity (which
shall be cumulative and nonexclusive), the option to pursue any one or more of
the following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:
          19.2.1 Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:
               (a) The worth at the time of award of the unpaid Rent which has
been earned at the time of such termination; plus
               (b) The worth at the time of award of the amount by which the
unpaid Rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus
               (c) The worth at the time of award of the amount by which the
unpaid Rent for the balance of the Term after the time of award exceeds the
amount of such Rent loss that Tenant proves could have been reasonably avoided;
plus
               (d) Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
hereunder or which in the ordinary course of things would be likely to result
therefrom, including brokerage commissions, advertising expenses, expenses of
remodeling any portion of the Premises for a new tenant (whether for the same or
a different use), and any special concessions made to obtain a new tenant; plus
               (e) At Landlord’s option, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by Law.

16



--------------------------------------------------------------------------------



 



     As used in Sections 19.2.1(a) and (b), the “worth at the time of award”
shall be computed by allowing interest at a rate per annum equal to the lesser
of (i) the annual “Bank Prime Loan” rate cited in the Federal Reserve
Statistical Release Publication G.13(415), published on the first Tuesday of
each calendar month (or such other comparable index as Landlord shall reasonably
designate if such rate ceases to be published) plus two (2) percentage points,
or (ii) the highest rate permitted by Law. As used in Section 19.2.1(c), the
“worth at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.
          19.2.2 Landlord shall have the remedy described in California Civil
Code § 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.
          19.2.3 Landlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Sections 19.2.1 and 19.2.2, or any Law or
other provision hereof), without prior demand or notice except as required by
Law, to seek any declaratory, injunctive or other equitable relief, and
specifically enforce this Lease, or restrain or enjoin a violation or breach of
any provision hereof.
     19.3 Efforts to Relet. Unless Landlord provides Tenant with express notice
to the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code of Civil
Procedure §§ 1174(c) and 1179 and any existing or future rights to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
hereof.
     19.4 Landlord Default. Landlord shall not be in default hereunder unless it
fails to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any failure of Landlord to meet its
obligations hereunder. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been notified.
20 LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof, (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
Landlord’s interest in the Building; (b) Tenant shall look solely to Landlord’s
interest in the Building for the recovery of any judgment or award against any
Landlord Party; (c) no Landlord Party shall have any personal liability for any
judgment or deficiency, and Tenant waives and releases such personal liability
on behalf of itself and all parties claiming by, through or under Tenant; and
(d) no Landlord Party shall be liable for any injury or damage to, or
interference with, Tenant’s business, including loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, or for any form of special or consequential damage.
21 INTENTIONALLY OMITTED.
22 INTENTIONALLY OMITTED.
23 COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this Lease
shall be (a) installed in accordance with Section 7; and (b) clearly marked with
adhesive plastic labels (or plastic tags attached to such Lines with wire) to
show Tenant’s name, suite number, and the purpose of such Lines (i) every six
(6) feet outside the Premises (including the electrical room risers and any
Common Areas), and (ii) at their termination points. Landlord may designate
specific contractors for work relating to vertical Lines. Sufficient spare
cables and space for additional cables shall be maintained for other occupants,
as reasonably determined by Landlord. Unless otherwise notified by Landlord,
Tenant, at its expense and before the expiration or earlier termination hereof,
shall remove all Lines and repair any resulting damage. As used herein, “Lines”
means all communications or computer wires and cables serving the Premises,
whenever and by whomever installed or paid for, including any such wires or
cables installed pursuant to any prior lease.
24 PARKING. Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other tenants of the Building, upon the following
terms and conditions. Tenant shall not use more than the number of unreserved
and/or reserved parking spaces set forth in Section 1.9. The reserved parking
space shall be located on the fourth level of the Parking Facility in the
location shown on Exhibit A-1 hereto. Landlord shall not be liable to Tenant,
nor shall this Lease be affected, if any parking is impaired by (or any parking
charges are imposed as a result of) any Law. Tenant shall comply with all rules
and regulations established by Landlord from time to time for the orderly
operation and use of the

17



--------------------------------------------------------------------------------



 



Parking Facility, including any sticker or other identification system and the
prohibition of vehicle repair and maintenance activities in the Parking
Facility. Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building. Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parking Facility by Tenant, its employees or invitees. Landlord may alter the
size, configuration, design, layout or any other aspect of the Parking Facility,
and, in connection therewith, temporarily deny or restrict access to the Parking
Facility, in each case without abatement of Rent or liability to Tenant.
Landlord may delegate its responsibilities hereunder to a parking operator, in
which case (i) such parking operator shall have all the rights of control
reserved herein by Landlord, (ii) Tenant shall enter into a parking agreement
with such parking operator, and (iii) Landlord shall have no liability for
claims arising through acts or omissions of such parking operator except to the
extent caused by Landlord’s gross negligence or willful misconduct. Tenant’s
parking rights under this Section 24 are solely for the benefit of Tenant’s
employees and such rights may not be transferred without Landlord’s prior
consent, except pursuant to a Transfer permitted under Section 14.
25 MISCELLANEOUS.
     25.1 Notices. Except as provided in Section 18, no notice, demand,
statement, designation, request, consent, approval, election or other
communication given hereunder (“Notice”) shall be binding upon either party
unless (a) it is in writing; (b) it is (i) sent by certified or registered mail,
postage prepaid, return receipt requested, (ii) delivered by a nationally
recognized courier service, or (iii) delivered personally; and (c) it is sent or
delivered to the address set forth in Section 1.10 or 1.11, as applicable, or to
such other place (other than a P.O. box) as the recipient may from time to time
designate in a Notice to the other party. Any Notice shall be deemed received on
the earlier of the date of actual delivery or the date on which delivery is
refused, or, if Tenant is the recipient and has vacated its notice address
without providing a new notice address, three (3) days after the date the Notice
is deposited in the U.S. mail or with a courier service as described above.
     25.2 Force Majeure. If either party is prevented from performing any
obligation hereunder by any strike, act of God, war, terrorist act, shortage of
labor or materials, governmental action, civil commotion or other cause beyond
such party’s reasonable control (“Force Majeure”), such obligation shall be
excused during (and any time period for the performance of such obligation shall
be extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.
     25.3 Representations and Covenants. Tenant represents, warrants and
covenants that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant (and any
guarantor hereof) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy or suffered the filing of an involuntary petition by creditors (in
the later case which is not dismissed within 30 days), (iii) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets (which is not dismissed within 30 days), (iv) suffered the attachment or
other judicial seizure of all or substantially all of its assets (which is not
dismissed within 30 days), (v) admitted in writing its inability to pay its
debts as they come due, or (vi) made an offer of settlement, extension or
composition to its creditors generally; and (d) each party that (other than
through the passive ownership of interests traded on a recognized securities
exchange) constitutes, owns, controls, or is owned or controlled by Tenant, any
guarantor hereof or any subtenant of Tenant is not, and at no time during the
Term will be, (i) in violation of any Laws relating to terrorism or money
laundering, or (ii) among the parties identified on any list compiled pursuant
to Executive Order 13224 for the purpose of identifying suspected terrorists or
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.
     25.4 Signs. Landlord shall include Tenant’s name in any tenant directory
located in the main lobby on the first floor of the Building and in the parking
garage elevator lobby on the first floor of the Building. If any part of the
Premises is located on a multi-tenant floor, Landlord, at Tenant’s cost, shall
provide identifying suite signage for Tenant comparable to that provided by
Landlord on similar floors in the Building. Tenant may not install (a) any signs
outside the Premises, or (b) without Landlord’s prior consent in its sole and
absolute discretion, any signs, window coverings, blinds or similar items that
are visible from outside the Premises.
     25.5 Attorneys’ Fees. In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs. Tenant
shall

18



--------------------------------------------------------------------------------



 



pay all reasonable attorneys’ fees and other fees and costs that Landlord incurs
in interpreting or enforcing this Lease or otherwise protecting its rights
hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.
     25.6 Brokers. Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease. Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease. Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease. Tenant acknowledges that any
Affiliate of Landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant. Landlord shall pay a brokerage
commission to Tenant’s Broker subject to the terms of a separate written
agreement entered into between Landlord and Tenant’s Broker.
     25.7 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.
     25.8 Waiver of Statutory Provisions. Each party waives California Civil
Code §§ 1932(2) and 1933(4). Tenant waives (a) any rights under (i) California
Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or (ii) California
Code of Civil Procedure § 1265.130; and (b) any right to terminate this Lease
under California Civil Code § 1995.310.
     25.9 Interpretation. As used herein, the capitalized term “Section” refers
to a section hereof unless otherwise specifically provided herein. As used in
this Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property.
Wherever this Lease requires Tenant to comply with any Law, rule, regulation,
procedure or other requirement or prohibits Tenant from engaging in any
particular conduct, this Lease shall be deemed also to require Tenant to cause
each of its employees, licensees, invitees and subtenants, and any other party
claiming by, through or under Tenant, to comply with such requirement or refrain
from engaging in such conduct, as the case may be. Wherever this Lease requires
Landlord to provide a customary service or to act in a reasonable manner
(whether in incurring an expense, establishing a rule or regulation, providing
an approval or consent, or performing any other act), this Lease shall be deemed
also to provide that whether such service is customary or such conduct is
reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system. Tenant
waives the benefit of any rule that a written agreement shall be construed
against the drafting party.
     25.10 Entire Agreement. This Lease sets forth the entire agreement between
the parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.
     25.11 Other. Landlord, at its option, may cure any Default, without waiving
any right or remedy or releasing Tenant from any obligation, in which event
Tenant shall pay Landlord, upon demand, the cost of such cure. If any provision
hereof is void or unenforceable, no other provision shall be affected.
Submission of this instrument for examination or signature by Tenant does not
constitute an option or offer to lease, and this instrument is not binding until
it has been executed and delivered by both parties. If Tenant is comprised of
two or more parties, their obligations shall be joint and several. Time is of
the essence with respect to the performance of every provision hereof in which
time of performance is a factor. So long as Tenant performs its obligations
hereunder, Tenant shall have peaceful and quiet possession of the Premises
against any party claiming by, through or under Landlord, subject to the terms
hereof. Landlord may transfer its interest herein, in which event Landlord shall
be released from, and Tenant shall look solely to the transferee for the
performance of, and the transferee shall be deemed to have assumed, all of
Landlord’s obligations arising hereunder after the date of such transfer, but
only to the extent the transferee has assumed such obligations (whether by
agreement or by operation of Law), and Tenant shall attorn to the transferee.
Landlord reserves all rights not expressly granted to Tenant hereunder,
including the right to make alterations to the Project. No rights to any view or
to light or air

19



--------------------------------------------------------------------------------



 



over any property are granted to Tenant hereunder. The expiration or termination
hereof shall not relieve either party of any obligation that accrued before, or
continues to accrue after, such expiration or termination.
[SIGNATURES ARE ON THE FOLLOWING PAGE]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be
executed the day and date first above written.

            LANDLORD:

CA-METRO CENTER LIMITED PARTNERSHIP,
a Delaware limited partnership

By: EOP Owner GP L.L.C., a Delaware limited liability        company, its
general partner
      By:   /s/ John C. Moe       Name:   John C. Moe       Title:   Marketing
Managing Director    

            TENANT:

QUINSTREET, INC., a Delaware corporation
   

            By:   /s/ Daniel E. Caul       Name:   Daniel E. Caul       Title:  
SVP & General Counsel          [chairman][president][vice-president]           
  By:   /s/ Kenneth Hahn       Name:   Kenneth Hahn       Title:   CFO         
[secretary][assistant secretary][chief financial officer][assistant treasurer] 
   

21



--------------------------------------------------------------------------------



 



EXHIBIT A
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
OUTLINE OF PREMISES
SUITE 400
(MAP) [f55784f5578400.gif]

1



--------------------------------------------------------------------------------



 



EXHIBIT A
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
OUTLINE OF PREMISES
SUITE 500
(MAP) [f55784f5578401.gif]
Exhibit A

1



--------------------------------------------------------------------------------



 



EXHIBIT A
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
OUTLINE OF PREMISES
SUITE 600
(MAP) [f55784f5578402.gif]
Exhibit A

2



--------------------------------------------------------------------------------



 



EXHIBIT A-1
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
OUTLINE OF RESERVED PARKING SPACE
See Attached
(MAP) [f55784f5578403.gif]
Exhibit A

3



--------------------------------------------------------------------------------



 



EXHIBIT B
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
WORK LETTER
     As used in this Exhibit B (this “Work Letter”), the following terms shall
have the following meanings: “Agreement” means the lease of which this Work
Letter is a part. “Tenant Improvements” means the initial Alterations performed
by Tenant in order to prepare the Premises for occupancy. “Tenant Improvement
Work” means the construction of the Tenant Improvements, together with any
related work (including demolition) that is necessary to construct the Tenant
Improvements.
1 ALLOWANCE.
     1.1 Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $4,159,870.00 to be applied toward
the Allowance Items (defined in Section 1.2 below). Tenant shall be responsible
for all costs associated with the Tenant Improvement Work, including the costs
of the Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter. Notwithstanding any contrary
provision hereof, if Tenant fails to use the entire Allowance by April 30, 2011,
the unused amount shall revert to Landlord and Tenant shall have no further
rights with respect thereto.
     1.2 Disbursement.
          1.2.1 Allowance Items. Except as otherwise provided in this Work
Letter, the Allowance shall be disbursed by Landlord only for the following
items (the “Allowance Items”): (a) the fees of Tenant’s architect and engineers,
if any, and any fees reasonably incurred by Landlord for review of Tenant’s
plans and specifications (the “Plans”) by Landlord’s third party consultants;
(b) plan-check, permit and license fees relating to performance of the Tenant
Improvement Work; (c) the cost of performing the Tenant Improvement Work,
including after hours charges, testing and inspection costs, hoisting and trash
removal costs, construction management fees, and contractors’ fees and general
conditions; (d) the cost of any change to the base, shell or core of the
Premises or Building required by the Plans (including if such change is due to
the fact that such work is prepared on an unoccupied basis), including all
direct architectural and/or engineering fees and expenses incurred in connection
therewith; (e) the cost of any change to the Plans or Tenant Improvement Work
required by Law; (f) sales and use taxes; and (g) all other costs expended by
Landlord in connection with the performance of the Tenant Improvement Work.
          1.2.2 Disbursement. :
               1.2.2.1 Monthly Disbursements. Not more frequently than once per
calendar month, Tenant may deliver to Landlord: (i) a request for payment of
Tenant’s contractor, approved by Tenant, in AIA G-702/G-703 format or another
format reasonably requested by Landlord, showing the schedule of values, by
trade, of percentage of completion of the Tenant Improvement Work, detailing the
portion of the work completed and the portion not completed (which approved
request shall be deemed Tenant’s approval and acceptance of the work and
materials described therein); (ii) invoices from all parties providing labor or
materials to the Premises; (iii) executed conditional mechanic’s lien releases
from all parties providing labor or materials to the Premises (along with
unconditional mechanic’s lien releases for any prior payments made pursuant to
this paragraph) satisfying California Civil Code § 3262(d); and (iv) all other
information reasonably requested by Landlord. Within 30 days after receiving
such materials, Landlord shall deliver a check to Tenant, payable jointly to
Tenant and its contractor, in the amount of the lesser of (a) the amount
requested by Tenant pursuant to the preceding sentence, less a 10% retention
(the aggregate amount of such retentions shall be referred to in this Work
Letter as the “Final Retention”), or (b) the amount of any remaining portion of
the Allowance (not including the Final Retention). Landlord’s payment of such
amounts shall not be deemed Landlord’s approval or acceptance of the work or
materials described in Tenant’s payment request.
               1.2.2.2 Final Retention. Subject to the terms hereof, Landlord
shall deliver to Tenant a check for the Final Retention within 30 days after the
latest of (a) the completion of the Tenant Improvement Work in accordance with
the approved plans and specifications; (b) Landlord’s receipt of (i) paid
invoices from all parties providing labor or materials to the Premises; (ii)
executed unconditional mechanic’s lien releases satisfying California Civil Code
§§ 3262(d) and 3262(d)(4); (iii) a certificate
Exhibit B

1



--------------------------------------------------------------------------------



 



from Tenant’s architect, in a form reasonably acceptable to Landlord, certifying
that the Tenant Improvement Work has been substantially completed; (iv) evidence
that all governmental approvals required for Tenant to legally occupy the
Premises have been obtained; and (v) any other information reasonably requested
by Landlord; (c) Tenant’s delivery to Landlord of “as built” drawings (in CAD
format, if requested by Landlord); or (d) Tenant’s compliance with Landlord’s
standard “close-out” requirements regarding city approvals, closeout tasks,
Tenant’s contractor, financial close-out matters, and Tenant’s vendors.
Landlord’s payment of the Final Retention shall not be deemed Landlord’s
approval or acceptance of the work or materials described in Tenant’s payment
requests.
2 MISCELLANEOUS.
     2.1 Applicable Lease Provisions. The Tenant Improvement Work shall be
subject to Sections 7.2 and 7.3 of this Agreement.
          2.2 Plans and Specifications. Landlord shall provide Tenant with
notice approving or disapproving any proposed plans and specifications for the
Tenant Improvement Work within the Required Period (defined below) after the
later of Landlord’s receipt thereof from Tenant or the mutual execution and
delivery of this Agreement. As used herein, “Required Period” means (a) 15
business days in the case of construction drawings, and (b) 10 business days in
the case of any other plans and specifications (including a space plan). Any
such notice of disapproval shall describe with reasonable specificity the basis
of disapproval and the changes that would be necessary to resolve Landlord’s
objections. Provided that Tenant’s written request for approval of the
construction drawings for the Tenant Improvement Work (or, as the case may be,
other plans and specifications thereto), provides as follows in 14 point bold
type on the top of the first page of such written request: “LANDLORD’S FAILURE
TO RESPOND WITHIN [15][10] BUSINESS DAYS TO THIS REQUEST FOR APPROVAL SHALL BE
DEEMED APPROVAL OF THE ALTERATIONS PROPOSED HEREIN”, then Landlord’s failure to
respond within the Required Period shall be deemed Landlord’s consent to the
proposed Tenant Improvement Work described with reasonable particularity in such
written request. Notwithstanding the terms of Section 8 of the Lease to the
contrary, if (i) when Tenant requests Landlord’s approval of any Tenant
Improvement Work, Tenant specifically requests that Landlord identify any such
Tenant Improvement Work that will not be required to be removed pursuant to
Section 8 of the Lease, (ii) Landlord fails to respond within the stated
Required Period, and (iii) such Tenant Improvement Work is deemed approved in
accordance with the foregoing sentence, then the following provisions shall
apply with respect to such Tenant Improvement Work:
          2.2.1 All such Tenant Improvement Work shall become Landlord’s
property upon installation and without compensation to Tenant; provided,
however, that unless otherwise notified by Landlord, Tenant, at its expense and
before the expiration or earlier termination hereof, shall (a) remove any such
Tenant Improvement Work, (b) repair any resulting damage to the Premises or
Building, and (c) restore the affected portion of the Premises to its condition
existing before the installation of such Tenant Improvement Work. If Tenant
fails to complete any removal, repair or restoration when required under this
Section 2.2, Landlord may do so at Tenant’s expense.
          2.2.2 If, subsequent to Landlord’s deemed approval of any such Tenant
Improvement Work, Tenant specifically requests that Landlord identify any such
Tenant Improvement Work that will not be required to be removed pursuant to
Section 2.2.1 above, Landlord shall do so within 10 business days of such
written request.
     2.3 No Coordination Fee. Tenant shall not be obligated to pay Landlord a
fee in connection with Landlord’s review of the Tenant Improvement Work.
     2.4 Tenant Default. Notwithstanding any contrary provision of this
Agreement, if Tenant Defaults, then (a) Landlord’s obligations under this Work
Letter shall be excused, and Landlord may cause Tenant’s contractor to cease
performance of the Tenant Improvement Work, until such default is cured, and
(b) Tenant shall be responsible for any resulting delay in the completion of the
Tenant Improvement Work.
     2.5 Other. This Work Letter shall not apply to any space other than the
Premises.
Exhibit B

2



--------------------------------------------------------------------------------



 



EXHIBIT C
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
CONFIRMATION LETTER
                                        , 20___

         
To:
       
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

     
Re:
  Office Lease (the “Lease”) dated                     , 2010 between CA-METRO
CENTER LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”), and
QUINSTREET, INC., a Delaware corporation (“Tenant”), concerning Suites 400, 450,
500 and 600 on the 4th, 5th and 6th floor of the building located at 950 Tower
Lane, Foster City, California.
 
   
 
  Lease ID:                                         
 
  Business Unit Number:                     

Dear                     :
     In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

  1.   The Commencement Date is                      and the Expiration Date is
                    .     2.   The exact number of rentable square feet within
the Premises is 63,998 square feet, subject to Section 2.1.1 of the Lease.    
3.   Tenant’s Share, based upon the exact number of rentable square feet within
the Premises, is 15.8793%, subject to Section 2.1.1 of the Lease.

     Please acknowledge the foregoing by signing all three (3) counterparts of
this letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within ten (10) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.

               
 
  “Landlord”:      
 
                CA-METRO CENTER LIMITED
PARTNERSHIP, a Delaware limited partnership
 
                By:  EOP Owner GP L.L.C., a Delaware limited liability company,
its general partner
 
           
 
    By:       
 
           
 
      Name:     
 
           
 
      Title:     
 
           

Exhibit C

1



--------------------------------------------------------------------------------



 



Agreed and Accepted as of                     , 200___.
“Tenant”:
QUINSTREET, INC., a Delaware corporation

                By:         Name:         Title:        

Exhibit C

2



--------------------------------------------------------------------------------



 



EXHIBIT D
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
RULES AND REGULATIONS
     Tenant shall comply with the following rules and regulations (as modified
or supplemented from time to time, the “Rules and Regulations”). Landlord shall
not be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
     1. Tenant shall not alter any lock or install any new or additional locks
or bolts on any doors or windows of the Premises without obtaining Landlord’s
prior consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two (2) keys will be furnished by Landlord for the Premises,
and any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.
     2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.
     3. Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for comparable buildings in the
vicinity of the Building. Tenant shall cause its employees, agents, contractors,
invitees and licensees who use Building doors during such hours to securely
close and lock them after such use. Any person entering or leaving the Building
during such hours, or when the Building doors are otherwise locked, may be
required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass. Landlord will furnish passes to persons for whom Tenant
requests them. Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord and its agents shall not be liable for damages for any error with
regard to the admission or exclusion of any person to or from the Building. In
case of invasion, mob, riot, public excitement or other commotion, Landlord may
prevent access to the Building or the Project during the continuance thereof by
any means it deems appropriate for the safety and protection of life and
property.
     4. No furniture, freight or equipment shall be brought into the Building
without prior notice to Landlord. All moving activity into or out of the
Building shall be scheduled with Landlord and done only at such time and in such
manner as Landlord designates. Landlord may prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property. Any damage to the Building, its contents, occupants or invitees
resulting from Tenant’s moving or maintaining any such safe or other heavy
property shall be the sole responsibility and expense of Tenant (notwithstanding
Sections 7 and 10.4 of this Lease).
     5. No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.
     6. Employees of Landlord shall not perform any work or do anything outside
their regular duties unless under special instructions from Landlord.
     7. No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord’s prior consent. Tenant shall not disturb, solicit,
peddle or canvass any occupant of the Project.
     8. The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein. Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.
Exhibit D

1



--------------------------------------------------------------------------------



 



     9. Tenant shall not overload the floor of the Premises, or mark, drive
nails or screws or drill into the partitions, woodwork or drywall of the
Premises, or otherwise deface the Premises, without Landlord’s prior consent.
Tenant shall not purchase bottled water, ice, towel, linen, maintenance or other
like services from any person not approved by Landlord.
     10. Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated in the
Premises without Landlord’s prior consent.
     11. No inflammable, explosive or dangerous fluids or substances shall be
used or kept by Tenant in the Premises or about the Project, except for such
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all Laws. Without limiting the foregoing, Tenant shall not, without Landlord’s
prior consent, use, store, install, disturb, spill, remove, release or dispose
of, within or about the Premises or any other portion of the Project, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal. No
burning candle or other open flame shall be ignited or kept by Tenant in the
Premises or about the Project.
     12. Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.
     13. Tenant shall not use or keep any foul or noxious gas or substance in or
on the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.
     14. Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals (other than service animals), birds, aquariums, or,
except in areas designated by Landlord, bicycles or other vehicles.
     15. No cooking shall be done in the Premises, nor shall the Premises be
used for lodging, for living quarters or sleeping apartments, or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and invitees, provided that such use complies with all
Laws.
     16. The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.
     17. Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.
     18. Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.
     19. Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.
     20. Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.
Exhibit D

2



--------------------------------------------------------------------------------



 



     21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
     22. Any persons employed by Tenant to do janitorial work shall be subject
to Landlord’s prior consent and, while in the Building and outside of the
Premises, shall be subject to the control and direction of the Building manager
(but not as an agent or employee of such manager or Landlord), and Tenant shall
be responsible for all acts of such persons.
     23. No awning or other projection shall be attached to the outside walls of
the Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.
     24. Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.
     25. Tenant must comply with requests by Landlord concerning the informing
of their employees of items of importance to the Landlord.
     26. Tenant must comply with the State of California “No-Smoking” law set
forth in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that is not superseded by such law.
     27. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.
     28. All office equipment of an electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.
     29. Tenant shall not use any hand trucks except those equipped with rubber
tires and rubber side guards.
     30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without Landlord’s prior consent.
     31. Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.
     Landlord may from time to time modify or supplement these Rules and
Regulations in a manner that, in Landlord’s reasonable judgment, is appropriate
for the management, safety, care and cleanliness of the Premises, the Building,
the Common Areas and the Project, for the preservation of good order therein,
and for the convenience of other occupants and tenants thereof, provided that
(a) no such modification or supplement shall materially reduce Tenant’s rights
or materially increase Tenant’s obligations hereunder and (b) in the event of
any conflict between such modification or supplement and the other provisions of
this Lease (other than those set forth in this Exhibit D), the other provisions
of the Lease shall control. Landlord may waive any of these Rules and
Regulations for the benefit of any tenant, but no such waiver shall be construed
as a waiver of such Rule and Regulation in favor of any other tenant nor prevent
Landlord from thereafter enforcing such Rule and Regulation against any tenant.
Exhibit D

3



--------------------------------------------------------------------------------



 



EXHIBIT E
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
JUDICIAL REFERENCE
     IF (AND ONLY IF) THE JURY-WAIVER PROVISIONS OF SECTION 25.7 OF THIS LEASE
ARE NOT ENFORCEABLE UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL
APPLY.
     It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter — except for copies
ordered by the other parties — shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.5 of this Lease. The venue of the proceedings shall
be in the county in which the Premises is located. Within 10 days of receipt by
any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises is located for the purpose of appointment of
a referee under the Referee Sections. If the referee is appointed by the court,
the referee shall be a neutral and impartial retired judge with substantial
experience in the relevant matters to be determined, from Jams/Endispute, Inc.,
ADR Services, Inc. or a similar mediation/arbitration entity approved by each
party in its sole and absolute discretion. The proposed referee may be
challenged by any party for any of the grounds listed in the Referee Sections.
The referee shall have the power to decide all issues of fact and law and report
his or her decision on such issues, and to issue all recognized remedies
available at law or in equity for any cause of action that is before the
referee, including an award of attorneys’ fees and costs in accordance with this
Lease. The referee shall not, however, have the power to award punitive damages,
nor any other damages that are not permitted by the express provisions of this
Lease, and the parties waive any right to recover any such damages. The parties
may conduct all discovery as provided in the California Code of Civil Procedure,
and the referee shall oversee discovery and may enforce all discovery orders in
the same manner as any trial court judge, with rights to regulate discovery and
to issue and enforce subpoenas, protective orders and other limitations on
discovery available under California Law. The reference proceeding shall be
conducted in accordance with California Law (including the rules of evidence),
and in all regards, the referee shall follow California Law applicable at the
time of the reference proceeding. The parties shall promptly and diligently
cooperate with one another and the referee, and shall perform such acts as may
be necessary to obtain a prompt and expeditious resolution of the dispute or
controversy in accordance with the terms of this Exhibit E. In this regard, the
parties agree that the parties and the referee shall use best efforts to ensure
that (a) discovery be conducted for a period no longer than 6 months from the
date the referee is appointed, excluding motions regarding discovery, and (b) a
trial date be set within 9 months of the date the referee is appointed. In
accordance with Section 644 of the California Code of Civil Procedure, the
decision of the referee upon the whole issue must stand as the decision of the
court, and upon the filing of the statement of decision with the clerk of the
court, or with the judge if there is no clerk, judgment may be entered thereon
in the same manner as if the action had been tried by the court. Any decision of
the referee and/or judgment or other order entered thereon shall be appealable
to the same extent and in the same manner that such decision, judgment, or order
would be appealable if rendered by a judge of the superior court in which venue
is proper hereunder. The referee shall in his/her statement of decision set
forth his/her findings of fact and conclusions of law. The parties intend this
general reference agreement to be specifically enforceable in accordance with
the Code of Civil Procedure. Nothing in this Exhibit E shall prejudice the right
of any party to obtain provisional relief or other equitable remedies from a
court of competent jurisdiction as shall otherwise be available under the Code
of Civil Procedure and/or applicable court rules.
Exhibit E

1



--------------------------------------------------------------------------------



 



EXHIBIT F
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
ADDITIONAL PROVISIONS

1.   Asbestos Notification. Tenant acknowledges that it has received the
asbestos notification letter attached to this Lease as Exhibit G, disclosing the
existence of asbestos in the Building. Tenant agrees to comply with the
California “Connelly Act” and other applicable laws, including by providing
copies of Landlord’s asbestos notification letter to all of Tenant’s “employees”
and “owners”, as those terms are defined in the Connelly Act and other
applicable laws.   2.   Provisions Required Under Existing Security Agreement.
Notwithstanding any contrary provision of this Lease:

  A.   Permitted Use. No portion of the Premises shall be used for any of the
following uses: any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi-nude performances,
modeling, materials, activities, or sexual conduct or any other use that, as of
the time of the execution hereof, has or could reasonably be expected to have a
material adverse effect on the Property or its use, operation or value.     B.  
Subordination and Attornment. This Lease shall be subject and subordinate to any
Security Agreement (other than a ground lease) existing as of the date of mutual
execution and delivery of this Lease (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, an “Existing
Security Agreement”) or any loan document secured by any Existing Security
Agreement (an “Existing Loan Document”). In the event of the enforcement by any
Security Holder of any remedy under any Existing Security Agreement or Existing
Loan Document, Tenant shall, at the option of the Security Holder or of any
other person or entity succeeding to the interest of the Security Holder as a
result of such enforcement, attorn to the Security Holder or to such person or
entity and shall recognize the Security Holder or such successor in the interest
as lessor under this Lease without change in the provisions thereof; provided,
however, the Security Holder or such successor in interest shall not be liable
for or bound by (i) any payment of an installment of rent or additional rent
which may have been made more than thirty (30) days before the due date of such
installment, (ii) any act or omission of or default by Landlord under this Lease
(but the Security Holder, or such successor, shall be subject to the continuing
obligations of Landlord to the extent arising from and after such succession to
the extent of the Security Holder’s, or such successor’s, interest in the
Property), (iii) any credits, claims, setoffs or defenses which Tenant may have
against Landlord, or (iv) any obligation under this Lease to maintain a fitness
facility at the Property. Tenant, upon the reasonable request by the Security
Holder or such successor in interest, shall execute and deliver an instrument or
instruments confirming such attornment. Notwithstanding the foregoing, in the
event the Security Holder under any Existing Security Agreement or Existing Loan
Document shall have entered into a separate subordination, attornment and
non-disturbance agreement directly with Tenant governing Tenant’s obligation to
attorn to the Security Holder or such successor in interest as lessor
(including, without limitation, any such agreement executed and delivered
pursuant to Section 17.1 of the Lease), the terms and provisions of such
agreement shall supersede the provisions of this Subsection.     C.   Proceeds.

  1.   As used herein, “Proceeds” means any compensation, awards, proceeds,
damages, claims, insurance recoveries, causes or rights of action (whenever
accrued) or payments which Landlord may receive or to which Landlord may become
entitled with respect to the Property or any part thereof (other than payments
received in connection with any liability or loss of rental value or business
interruption insurance) in connection with any taking by condemnation or eminent
domain (“Taking”) of, or any casualty or other damage or injury to, the Property
or any part thereof.     2.   Nothing in this Lease shall be deemed to entitle
Tenant to receive and retain Proceeds except those that may be specifically
awarded to it in condemnation proceedings because of the Taking of its trade
fixtures and its leasehold

Exhibit F

1



--------------------------------------------------------------------------------



 



      improvements which have not become part of the Property and such business
loss as Tenant may specifically and separately establish. Nothing in the
preceding sentence shall be deemed to expand any right Tenant may have under
this Lease to receive or retain any Proceeds.     3.   Nothing in this Lease
shall be deemed to prevent Proceeds from being held and disbursed by any
Security Holder under any Existing Loan Documents in accordance with the terms
of such Existing Loan Documents. However, if, in the event of any casualty or
partial Taking, any obligation of Landlord under this Lease to restore the
Premises or the Building is materially diminished by the operation of the
preceding sentence, then Landlord, as soon as reasonably practicable after the
occurrence of such casualty or partial Taking, shall provide written notice to
Tenant describing such diminution with reasonably specificity, whereupon, unless
Landlord has agreed in writing, in its sole and absolute discretion, to waive
such diminution, Tenant, by written notice to Landlord delivered within 10 days
after receipt of Landlord’s notice, shall have the right to terminate this Lease
effective 10 days after the date of such termination notice.

3.   Outdoor Patio.

  3.1.   During the Term and subject to the terms of this Section 3, Tenant
shall have the right to use the areas shown on Exhibit H attached hereto for
outdoor seating (each an “Outdoor Patio” and collectively, the “Outdoor
Patios”). Tenant, at its cost, shall obtain any governmental approvals that may
be necessary for Tenant to lawfully use the Outdoor Patios, and in all other
respects Tenant’s use of the Outdoor Patios shall comply with all applicable
Laws. The Outdoor Patios shall be deemed part of the Premises for purposes of
Tenant’s insurance, waiver, release and indemnification obligations under the
Lease.     3.2.   Tenant shall not construct any improvements in or on the
Outdoor Patios; provided, however, that, subject to applicable Law and
Landlord’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), Tenant, at its cost, may fabricate and
install signage at the entrance to the Outdoor Patios which indicates that such
Outdoor Patios are for the exclusive use of the Tenant. Tenant shall remove any
such signage upon the expiration or earlier termination of the Term and restore
such areas of the Building to the condition which existed prior to such signage
installation. Notwithstanding any provision in the Lease to the contrary,
Landlord shall have no obligation to restrict others from entering into or using
the Outdoor Patios; provided, however, that Landlord shall not enter into a
license or lease with another person or entity for such Outdoor Patios. Tenant,
at its expense, may furnish each of the Outdoor Patios with up to 4 tables, 4
chairs, and a reasonable number of trash receptacles (collectively, the “Outdoor
Furniture”); provided, however, that the color, design, material, finish, size,
location and method of installation of the Outdoor Furniture shall be subject to
Landlord’s prior approval in its reasonable discretion. No item of Outdoor
Furniture shall display any logo or graphics, and no material component of any
item of Outdoor Furniture shall be made of plastic. Except as otherwise
explicitly permitted in this Section 3, Tenant shall not place any furniture or
other personalty in or on the Outdoor Patios.     3.3.   Tenant, at its cost,
shall (i) keep the Outdoor Patios and the Outdoor Furniture free of trash and
litter and otherwise in a sanitary, clean, neat and orderly condition; (ii) keep
the Outdoor Furniture and any Tenant installed signage in good working order and
condition; and (iii) maintain the appearance of the Outdoor Furniture and any
Tenant installed signage. Without limiting the foregoing, upon Landlord’s
request from time to time, Tenant, at its expense, shall refurbish or replace
any item of Outdoor Furniture or Tenant installed signage that Landlord
determines in good faith requires such refurbishment or replacement.     3.4.  
If Tenant fails to perform any of its obligations under this Section 3, beyond
any applicable notice and cure period, then Landlord, at its option, may (i)
perform such obligation at Tenant’s cost, or (ii) by notice to Tenant, terminate
Tenant’s rights to use the Outdoor Patios. No reduction or termination of
Tenant’s rights with respect to the Outdoor Patios shall diminish or otherwise
affect Tenant’s obligations under the Lease.

4.   Letter of Credit.

  4.1   General Provisions. Concurrently with Tenant’s execution of this Lease,
Tenant shall deliver to Landlord, as collateral for the full performance by
Tenant of all of its

Exhibit F

2



--------------------------------------------------------------------------------



 



      obligations under this Lease and for all losses and damages Landlord may
suffer as a result of any default by Tenant under this Lease, including, but not
limited to, any post lease termination damages under section 1951.2 of the
California Civil Code, a standby, unconditional, irrevocable, transferable
letter of credit (the “Letter of Credit”) in either (i) the form of Exhibit I
hereto and containing the terms required herein or (ii) in such other standard
form of the financial institution issuing such Letter of Credit, so long as
(a) such standard form contains the terms required herein, (b) such standard
form contains terms that are materially consistent with the terms set forth in
the form attached hereto as Exhibit I, and (c) such standard form contains only
those other terms that are acceptable to the Landlord in its reasonable
discretion. The Letter of Credit shall be in the face amount of $500,000.00 (the
“Letter of Credit Amount”), name Landlord as beneficiary, and permit multiple
and partial draws. The Letter of Credit shall be issued (or confirmed) by a
financial institution that meets the Minimum Financial Requirement and is
otherwise reasonably acceptable to Landlord. For purposes hereof, a financial
institution shall be deemed to meet the “Minimum Financial Requirement” on a
particular date if and only if, as of such date, such financial institution (x)
has not been placed into receivership by the FDIC; and (y) has a financial
strength that, in Landlord’s good faith judgment, is not less than that which is
then generally required by Landlord and its affiliates as a condition to
accepting letters of credit in support of new leases. Tenant shall cause the
Letter of Credit to be continuously maintained in effect (whether through
replacement, renewal or extension) in the Letter of Credit Amount through the
date (the “Final LC Expiration Date”) that is 120 days after the scheduled
expiration date of the Term, the Extension Term (as applicable), the Second
Extension Term (as applicable) or any other renewal term. If the Letter of
Credit held by Landlord expires earlier than the Final LC Expiration Date
(whether by reason of a stated expiration date or a notice of termination or
non-renewal given by the issuing bank), Tenant shall deliver a new Letter of
Credit or certificate of renewal or extension to Landlord not later than 30 days
prior to the expiration date of the Letter of Credit then held by Landlord. Any
renewal or replacement Letter of Credit shall comply with all of the provisions
of this Section 4, shall be irrevocable, transferable and shall remain in effect
(or be automatically renewable) through the Final LC Expiration Date.     4.2  
Drawings under Letter of Credit. Landlord shall have the immediate right to draw
upon the Letter of Credit, in whole or in part, at any time and from time to
time: (i) If a Default occurs; or (ii) If the Letter of Credit held by Landlord
expires earlier than the Final LC Expiration Date (whether by reason of a stated
expiration date or a notice of termination or non-renewal given by the issuing
bank), and Tenant fails to deliver to Landlord, at least 30 days prior to the
expiration date of the Letter of Credit then held by Landlord, a renewal or
substitute Letter of Credit that is in effect and that complies with the
provisions of this Section 4. No condition or term of this Lease shall be deemed
to render the Letter of Credit conditional to justify the issuer of the Letter
of Credit in failing to honor a drawing upon such Letter of Credit in a timely
manner. Tenant hereby acknowledges and agrees that Landlord is entering into
this Lease in material reliance upon the ability of Landlord to draw upon the
Letter of Credit upon the occurrence of any Default by Tenant under this Lease
or upon the occurrence of any of the other events described above in this
Section 4.     4.3   Use of Proceeds by Landlord. The proceeds of the Letter of
Credit shall constitute Landlord’s sole and separate property (and not Tenant’s
property or the property of Tenant’s bankruptcy estate) and Landlord may
immediately upon any draw (and without notice to Tenant) apply or offset the
proceeds of the Letter of Credit: (i) against any Rent payable by Tenant under
this Lease that is not paid when due; (ii) against all losses and damages that
Landlord has suffered or that Landlord reasonably estimates that it may suffer
as a result of any Default by Tenant under this Lease, including any damages
arising under section 1951.2 of the California Civil Code following termination
of the Lease; (iii) against any costs incurred by Landlord in connection with
the Lease (including attorneys’ fees); and (iv) against any other amount that
Landlord may spend or become obligated to spend by reason of Tenant’s Default.
Provided Tenant is not in Default of any of its obligations under this Lease,
Landlord agrees to pay to Tenant within 30 days after the Final LC Expiration
Date the amount of any proceeds of the Letter of Credit received by Landlord and
not applied as allowed above; provided, that if prior to the Final LC Expiration
Date a voluntary petition is filed by Tenant, or an involuntary petition is
filed against Tenant by any of Tenant’s creditors, under the Federal Bankruptcy
Code, then Landlord shall not be obligated to make such payment in the amount of
the unused Letter of Credit proceeds until either all preference issues relating
to payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed, in each case pursuant to a final court order not subject to appeal or
any stay pending appeal.

Exhibit F

3



--------------------------------------------------------------------------------



 



  4.4   Additional Covenants of Tenant. If, as result of any proper application
or use by Landlord of all or any part of the Letter of Credit, the amount of the
Letter of Credit shall be less than the Letter of Credit Amount, Tenant shall,
within five days thereafter, provide Landlord with additional letter(s) of
credit in an amount equal to the deficiency (or a replacement letter of credit
in the total Letter of Credit Amount), and any such additional (or replacement)
letter of credit shall comply with all of the provisions of this Section 4, and
if Tenant fails to comply with the foregoing, notwithstanding anything to the
contrary contained in this Lease, the same shall constitute an uncurable Default
by Tenant. Tenant further covenants and warrants that it will neither assign nor
encumber the Letter of Credit or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.     4.5   Transfer of Letter of
Credit. Landlord may, at any time and without notice to Tenant and without first
obtaining Tenant’s consent thereto, transfer all or any portion of its interest
in and to the Letter of Credit to another party, person or entity, including
Landlord’s mortgagee and/or to have the Letter of Credit reissued in the name of
Landlord’s Mortgagee. If Landlord transfers its interest in the Building and
transfers the Letter of Credit (or any proceeds thereof then held by Landlord)
in whole or in part to the transferee, Landlord shall, without any further
agreement between the parties hereto, thereupon be released by Tenant from all
liability therefor. The provisions hereof shall apply to every transfer or
assignment of all or any part of the Letter of Credit to a new landlord. In
connection with any such transfer of the Letter of Credit by Landlord, Tenant
shall, at Tenant’s sole cost and expense, execute and submit to the issuer of
the Letter of Credit such applications, documents and instruments as may be
necessary to effectuate such transfer. Tenant shall be responsible for paying
the issuer’s transfer and processing fees in connection with any transfer of the
Letter of Credit and, if Landlord advances any such fees (without having any
obligation to do so), Tenant shall reimburse Landlord for any such transfer or
processing fees within ten days after Landlord’s written request therefor.    
4.6   Nature of Letter of Credit. Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the Letter of Credit or any renewal
thereof or substitute therefor or any proceeds thereof (including the LC
Proceeds Account) be deemed to be or treated as a “security deposit” under any
Law applicable to security deposits in the commercial context including
Section 1950.7 of the California Civil Code, as such section now exist or as may
be hereafter amended or succeeded (“Security Deposit Laws”), (2) acknowledge and
agree that the Letter of Credit (including any renewal thereof or substitute
therefor or any proceeds thereof) is not intended to serve as a security
deposit, and the Security Deposit Laws shall have no applicability or relevancy
thereto, and (3) waive any and all rights, duties and obligations either party
may now or, in the future, will have relating to or arising from the Security
Deposit Laws.     4.7   Not a Security Deposit. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code and all other
provisions of Law, now or hereafter in effect, which (i) establish the time
frame by which Landlord must refund a security deposit under a lease, and/or
(ii) provide that Landlord may claim from the security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums specified in this Section 4 above and/or those sums
reasonably necessary to compensate Landlord for any loss or damage caused by
Tenant’s breach of this Lease or the acts or omission of Tenant or any other
Tenant Parties (as defined below), including any damages Landlord suffers
following termination of the Lease. As used herein, “Tenant Parties” shall mean
Tenant and its (direct or indirect) owners, and their respective beneficiaries,
trustees, officers, directors, employees and agents.

5.   Early Entry for Suites 400, 450 and 500. After the final execution and
delivery (in each parties’ sole and absolute discretion) of this Lease and
provided Tenant has delivered the prepaid Base Rent, the Letter of Credit and
insurance certificates (pursuant to Section 10.3 of this Lease), Tenant may
enter Suites 400, 450 and 500 of the Building prior to the Commencement Date, at
its sole risk for the purpose of performing the Tenant Improvement Work (as
defined in Exhibit B hereto) and for the Permitted Use. Other than the
obligation to pay Base Rent and Tenant’s Share of any Expense Excess or Tax
Excess, all of Tenant’s obligations hereunder shall apply during any period of
such early entry.   6.   Early Entry for Suite 600. Effective as of April 1,
2010 (the “Suite 600 Early Access Date”), so long as this Lease has been fully
executed and delivered (in each parties’ sole and absolute discretion) and
Tenant has delivered the prepaid Base Rent, the Letter of Credit and insurance

Exhibit F

4



--------------------------------------------------------------------------------



 



    certificates (pursuant to Section 10.3 of this Lease), Tenant may enter
Suite 600 of the Building prior the Commencement Date, at its sole risk for the
purpose of performing the Tenant Improvement Work (as defined in Exhibit B
hereto) and for the Permitted Use. Other than the obligation to pay Base Rent
and Tenant’s Share of any Expense Excess or Tax Excess, all of Tenant’s
obligations hereunder shall apply during any period of such early entry.
Notwithstanding the foregoing, if Landlord fails to provide Tenant with early
access to Suite 600 of the Building on or before the Suite 600 Early Access
Date, as a result of any holdover or unlawful possession by another party,
Landlord shall use reasonable efforts to obtain possession of such space and the
Suite 600 Early Access Date shall be the date on which Landlord provides access
to Suite 600 of the Building to Tenant free from occupancy by any party. Any
such delay in the Suite 600 Early Access Date shall not subject Landlord to any
liability for any loss or damage resulting therefrom. If the Suite 600 Early
Access Date is delayed, the expiration date under the Lease shall not be
similarly extended.   7.   Extension Option.

  7.1.   Grant of Option; Conditions. Tenant shall have the right (the
“Extension Option”) to extend the Term for one additional period of one (1) year
commencing on the day following the Expiration Date and ending on the first
anniversary of the Expiration Date (the “Extension Term”), if:

  A.   Not less than 9 and not more than 15 full calendar months before the
Expiration Date, Tenant delivers written notice to Landlord (“Extension Notice”)
electing to exercise the Extension Option;     B.   Tenant is not in default
under the Lease beyond any applicable cure period when Tenant delivers the
Extension Notice;     C.   No part of the Premises is sublet (other than
pursuant to a Permitted Transfer) when Tenant delivers the Extension Notice; and
    D.   The Lease has not been assigned (other than pursuant to a Permitted
Transfer) before Tenant delivers the Extension Notice.

  7.2.   Terms Applicable to Extension Term.

  A.   During the Extension Term, (a) the Base Rent rate per rentable square
foot shall be equal to a rate of $3.45 per rentable square foot per month; and
(b) Base Rent shall be payable in monthly installments in accordance with the
terms and conditions of the Lease.     B.   During the Extension Term, Tenant
shall pay Tenant’s Share of Expenses and Taxes for the Premises in accordance
with the Lease.

  7.3.   Extension Amendment. If Tenant is entitled to and properly exercises
its Extension Option, Landlord, within a reasonable time thereafter, shall
prepare and deliver to Tenant an amendment (the “Extension Amendment”)
reflecting changes in the Base Rent, the Term, the Expiration Date, and other
appropriate terms, and Tenant shall execute and return the Extension Amendment
to Landlord within 15 days after receiving it.     7.4.   Intentionally Omitted.

8.   Second Extension Option.

  8.1.   Grant of Option; Conditions. Tenant shall have the right (the “Second
Extension Option”) to extend the term of the Lease for one additional period of
one (1) year commencing on the day following the expiration of the Extension
Term (if any) and ending on the first anniversary thereof (the “Second Extension
Term”), if:

  A.   Not less than 6 and not more than 12 full calendar months before the
expiration date of the Extension Term (if any), Tenant delivers written notice
to Landlord (for purposes hereof, the “Second Extension Notice”) electing to
exercise the Second Extension Option;     B.   Tenant is not in default under
the Lease beyond any applicable cure period when Tenant delivers the Second
Extension Notice;     C.   No part of the Premises is sublet (other than
pursuant to a Permitted Transfer) when Tenant delivers the Second Extension
Notice; and

Exhibit F

5



--------------------------------------------------------------------------------



 



  D.   The Lease has not been assigned (other than pursuant to a Permitted
Transfer) before Tenant delivers the Second Extension Notice.

  8.2.   Terms Applicable to Second Extension Term.

  A.   During the Second Extension Term, (a) the Base Rent rate per rentable
square foot shall be equal to a rate of $3.55 per rentable square foot per
month; and (b) Base Rent shall be payable in monthly installments in accordance
with the terms and conditions of the Lease.     B.   During the Second Extension
Term, Tenant shall pay Tenant’s Share of Expenses and Taxes for the Premises in
accordance with the Lease.

  8.3.   Second Extension Amendment. If Tenant is entitled to and properly
exercises its Second Extension Option, Landlord, within a reasonable time
thereafter, shall prepare and deliver to Tenant an amendment (for purposes
hereof, the “Second Extension Amendment”) reflecting changes in the Base Rent,
the term of the Lease, the expiration date of the Lease, and other appropriate
terms, and Tenant shall execute and return the Second Extension Amendment to
Landlord within 15 days after receiving it.     8.4.   Intentionally Omitted.

9.   Right of First Refusal.

  9.1   Grant of Option; Conditions. Tenant shall have a one-time right of first
refusal (the “Right of First Refusal”) with respect to each of the following
suites (and with respect to each portion of each such suite) (each such suite or
portion thereof, a “Potential Refusal Space”): (i) the 11,487 rentable square
feet known as Suite 700 on the seventh floor of the Building shown on the
demising plan attached to the Lease as Exhibit J, (ii) the 2,581rentable square
feet known as Suite 730 on the seventh floor of the Building shown on the
demising plan attached to the Lease as Exhibit K; (iii) the 3,033 rentable
square feet known as Suite 750 on the seventh floor of the Building shown on the
demising plan attached to the Lease as Exhibit L; (iv) the 1,971 rentable square
feet known as Suite 770 on the seventh floor of the Building shown on the
demising plan attached to the Lease as Exhibit M; (v) the 1,581 rentable square
feet known as Suite 780 on the seventh floor of the Building shown on the
demising plan attached to the Lease as Exhibit N; (vi) the 1,939 rentable square
feet known as Suite 790 on the seventh floor of the Building shown on the
demising plan attached to the Lease as Exhibit O; (vii) the 9,451 rentable
square feet known as Suite 800 on the eighth floor of the Building shown on the
demising plan attached to the Lease as Exhibit P; (viii) the 9,037 rentable
square feet known as Suite 870 on the eighth floor of the Building shown on the
demising plan attached to the Lease as Exhibit Q; and (ix) the 4,107 rentable
square feet known as Suite 888 on the eighth floor of the Building shown on the
demising plan attached to the Lease as Exhibit R . Tenant’s Right of First
Refusal shall be exercised as follows: when Landlord has a prospective tenant,
other than any existing occupant of such space, (the “Prospect”) interested in
leasing any Potential Refusal Space, Landlord shall advise Tenant (the “Advice”)
of the terms under which Landlord is prepared to lease such Potential Refusal
Space (a “Refusal Space”) to such Prospect and Tenant may lease the Refusal
Space, under such terms, by delivery of written notice of exercise to Landlord
(the “Notice of Exercise”) within five (5) days after the date of the Advice,
except that Tenant shall have no such Right of First Refusal, and Landlord need
not provide Tenant with an Advice with respect to any Potential Refusal Space,
if:

  A.   Tenant is in default under the Lease beyond any applicable cure periods
at the time that Landlord would otherwise deliver the Advice; or     B.   the
Premises, or any portion thereof, is sublet (other than pursuant to a Permitted
Transfer, as defined in Section 14.8 of the Lease) at the time Landlord would
otherwise deliver the Advice; or     C.   a Transfer (defined in Section 14 of
the Lease), other than a sublease or a Permitted Transfer (defined in
Section 14.8 of the Lease), has occurred before the date Landlord would
otherwise deliver the Advice; or     D.   Tenant is not occupying the Premises
on the date Landlord would otherwise deliver the Advice; or

Exhibit F

6



--------------------------------------------------------------------------------



 



  E.   such Potential Refusal Space is not intended for the exclusive use of
Tenant during the Term.

  9.2   Terms for Refusal Space.

  A.   If Tenant elects to exercise its Right of First Refusal, the Term for the
Refusal Space shall commence upon the commencement date stated in the Advice,
and upon such commencement date such Refusal Space shall be considered a part of
the Premises, provided that all of the terms stated in such Advice, including
the expiration date set forth in the Advice, shall govern Tenant’s leasing of
the Refusal Space and only to the extent that they do not conflict with the
Advice, the terms and conditions of the Lease shall apply to the Refusal Space.
Tenant shall pay Base Rent and Additional Rent for the Refusal Space in
accordance with the terms and conditions of the Advice.     B.   The Refusal
Space (including improvements and personalty, if any) shall be accepted by
Tenant in its condition and as-built configuration existing on the earlier of
the date Tenant takes possession of the Refusal Space or the date the term for
such Refusal Space commences, unless the Advice specifies work to be performed
by Landlord in the Refusal Space, in which case Landlord shall perform such work
in the Refusal Space. If Landlord is delayed delivering possession of the
Refusal Space due to the holdover or unlawful possession of such space by any
party, Landlord shall use reasonable efforts to obtain possession of the space,
and the commencement of the term for the Refusal Space shall be postponed until
the date Landlord delivers possession of the Refusal Space to Tenant free from
occupancy by any party.

  9.3   Termination of Right of First Refusal. The rights of Tenant hereunder
with respect to any Potential Refusal Space shall terminate on the earlier to
occur of: (i) October 31, 2017 (unless Tenant has exercised its Extension Option
(defined in Section 7 above) and/or the Second Extension Option (defined in
Section 8 above), in which event the date shall be one (1) year before the
scheduled expiration date of the Extension Term or, as applicable, the date that
is one (1) year before the scheduled expiration date of the Second Extension
Term); (ii) Tenant’s failure to exercise its Right of First Refusal with respect
to such Potential Refusal Space within the five (5)-day period provided in
Section 9.1 above; and (iii) the date Landlord would have provided Tenant an
Advice for such Potential Refusal Space if Tenant had not been in violation of
one or more of the conditions set forth in Section 9.1 above. In addition, if
Landlord provides Tenant with an Advice for any Refusal Space that contains
expansion rights (whether such rights are described as an expansion option,
right of first refusal, right of first offer or otherwise) with respect to any
other Potential Refusal Space (such other Potential Refusal Space subject to
such expansion rights is referred to herein as an “Encumbered Potential Refusal
Space”) and Tenant does not exercise its Right of First Refusal to lease such
Refusal Space pursuant to the Advice, Tenant’s Right of First Refusal with
respect to the Encumbered Potential Refusal Space shall be subject and
subordinate to all such expansion rights contained in the Advice.     9.4  
Refusal Space Amendment. If Tenant exercises its Right of First Refusal,
Landlord shall prepare an amendment (the “Refusal Space Amendment”) adding the
Refusal Space to the Premises on the terms set forth in the Advice and
reflecting the changes in the Base Rent, rentable square footage of the
Premises, Tenant’s Share and other appropriate terms. A copy of the Refusal
Space Amendment shall be sent to Tenant within a reasonable time after
Landlord’s receipt of the Notice of Exercise executed by Tenant, and Tenant
shall execute and return the Refusal Space Amendment to Landlord within 15 days
thereafter, but an otherwise valid exercise of the Right of First Refusal shall
be fully effective whether or not the Refusal Space Amendment is executed.    
9.5   Intentionally Omitted.

10.   Tenant Security System. Subject to all provisions of this Lease applicable
to Alterations and Tenant-Insured Improvements, Tenant shall be permitted to
install a security system for the Premises (“Tenant Security System”). Tenant
shall provide Landlord with such access cards, keys, code information and other
materials and information as may be necessary for Landlord to access the
Premises. From time to time Landlord may review any Tenant Security System, and
if Landlord reasonably determines that such Tenant Security System adversely
affects the Premises, the Base Building, the Building, or any other occupants of
the Building, then, within a reasonable

Exhibit F

7



--------------------------------------------------------------------------------



 



    time after Landlord’s written request, Tenant shall make reasonable changes
in personnel and/or equipment in order to eliminate such adverse effect.   11.  
Supplemental HVAC. Subject to the terms of this Section 11, Tenant may install
and operate in the Premises up to six (6) supplemental HVAC units (each, a
“Supplemental HVAC Unit”). Two (2) of the Supplemental HVAC Units may be up to
fifteen tons each and four (4) of the Supplemental HVAC Units may be up to two
(2) tons each. Each of the Supplemental HVAC Units shall be connected to the
Building’s condenser water loop; provided, however, that Tenant shall not use
more than its proportionate share of the Building’s excess water condenser
capacity. All aspects of each Supplemental HVAC Unit, including its location
within the Premises, the manner in which it is vented, and the manner in which
it is connected to the Building’s condenser water loop, shall be subject to
Landlord’s prior approval pursuant to Sections 7.2 and 7.3 of this Lease. Tenant
shall pay the cost of all electricity consumed in connection with the operation
of each Supplemental HVAC Unit, together with the cost of installing a submeter
to measure such electrical consumption. Tenant, at its expense, shall maintain
and repair each Supplemental HVAC Unit in good working order and condition.
Without limiting the foregoing, Tenant, at its expense, shall procure and
maintain in effect throughout the Term a contract (the “Service Contract”) for
the maintenance, repair and replacement of the Supplemental HVAC Units with a
contractor reasonably approved by Landlord. Tenant shall follow all reasonable
recommendations of such contractor for the maintenance, repair and replacement
of the Supplemental HVAC Units. The Service Contract shall require the
contractor, at intervals of not less than three (3) months, to inspect the
Supplemental HVAC Units and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair and/or
replacement. Tenant shall provide Landlord with a copy of the Service Contract
and each quarterly service report issued thereunder promptly upon mutual
execution or receipt thereof. Upon the expiration or earlier termination of this
Lease, Tenant shall convey title to the Supplemental HVAC Unit(s) to Landlord,
free of any encumbrance; provided, however, that to the extent required by
Section 8 of the Lease or Section 2.2 of Exhibit B hereto (as applicable),
Tenant, at its expense, shall remove the Supplemental HVAC Unit(s) and repair
any resulting damage.

Exhibit F

8



--------------------------------------------------------------------------------



 



EXHIBIT G
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
ASBESTOS NOTIFICATION
     Asbestos-containing materials (“ACMs”) were historically commonly used in
the construction of commercial buildings across the country. ACMs were commonly
used because of their beneficial qualities; ACMs are fire-resistant and provide
good noise and temperature insulation.
     Some common types of ACMs include surfacing materials (such as spray-on
fireproofing, stucco, plaster and textured paint), flooring materials (such as
vinyl floor tile and vinyl floor sheeting) and their associated mastics, carpet
mastic, thermal system insulation (such as pipe or duct wrap, boiler wrap and
cooling tower insulation), roofing materials, drywall, drywall joint tape and
drywall joint compound, acoustic ceiling tiles, transite board, base cove and
associated mastic, caulking, window glazing and fire doors. These materials are
not required under law to be removed from any building (except prior to
demolition and certain renovation projects). Moreover, ACMs generally are not
thought to present a threat to human health unless they cause a release of
asbestos fibers into the air, which does not typically occur unless (1) the ACMs
are in a deteriorated condition, or (2) the ACMs have been significantly
disturbed (such as through abrasive cleaning, or maintenance or renovation
activities).
     It is possible that some of the various types of ACMs noted above (or other
types) are present at various locations in the Building. Anyone who finds any
such materials in the building should assume them to contain asbestos unless
those materials are properly tested and determined to be otherwise. In addition,
Landlord has identified the presence of certain ACMs in the Building. For
information about the specific types and locations of these identified ACMs,
please contact the Building manager. The Building manager maintains records of
the Building’s asbestos information including any Building asbestos surveys,
sampling and abatement reports. This information is maintained as part of
Landlord’s asbestos Operations and Maintenance Plan (“O&M Plan”).
     The O&M Plan is designed to minimize the potential of any harmful asbestos
exposure to any person in the building. Because Landlord is not a physician,
scientist or industrial hygienist, Landlord has no special knowledge of the
health impact of exposure to asbestos. Therefore, Landlord hired an independent
environmental consulting firm to prepare the Building’s O&M Plan. The O&M Plan
includes a schedule of actions to be taken in order to (1) maintain any building
ACMs in good condition, and (2) to prevent any significant disturbance of such
ACMs. Appropriate Landlord personnel receive regular periodic training on how to
properly administer the O&M Plan.
     The O&M Plan describes the risks associated with asbestos exposure and how
to prevent such exposure. The O&M Plan describes those risks, in general, as
follows: asbestos is not a significant health concern unless asbestos fibers are
released and inhaled. If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis and cancer)
increases. However, measures taken to minimize exposure and consequently
minimize the accumulation of fibers, can reduce the risk of adverse health
effects.
     The O&M Plan also describes a number of activities which should be avoided
in order to prevent a release of asbestos fibers. In particular, some of the
activities which may present a health risk (because those activities may cause
an airborne release of asbestos fibers) include moving, drilling, boring or
otherwise disturbing ACMs. Consequently, such activities should not be attempted
by any person not qualified to handle ACMs. In other words, the approval of
Building management must be obtained prior to engaging in any such activities.
Please contact the Building manager for more information in this regard. A copy
of the written O&M Plan for the Building is located in the Building Management
Office and, upon your request, will be made available to tenants to review and
copy during regular business hours.
     Because of the presence of ACM in the Building, Landlord is also providing
the following warning, which is commonly known as a California Proposition 65
warning:
WARNING: This building contains asbestos, a chemical known to the State of
California to cause cancer.
     Please contact the Building manager with any questions regarding the
contents of this Exhibit G.
Exhibit G

1



--------------------------------------------------------------------------------



 



EXHIBIT H
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
OUTDOOR PATIOS
(MAP) [f55784f5578404.gif]
Exhibit H

1



--------------------------------------------------------------------------------



 



EXHIBIT I
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
LETTER OF CREDIT
 
[Name of Financial Institution]

     
 
  Irrevocable Standby
 
  Letter of Credit
 
  No.                                                      
 
  Issuance Date:                                    
 
  Expiration Date:                                 
 
  Applicant:                                           

Beneficiary
CA-METRO CENTER LIMITED PARTNERSHIP
                                                                           
                                                                           
                                                                           
Ladies/Gentlemen:
     We hereby establish our Irrevocable Standby Letter of Credit in your favor
for the account of the above referenced Applicant in the amount of Five Hundred
Thousand U.S. Dollars ($500,000.00) available for payment at sight by your draft
drawn on us when accompanied by the following documents:

1.   An original copy of this Irrevocable Standby Letter of Credit.   2.  
Beneficiary’s dated statement purportedly signed by an authorized signatory or
agent reading: “This draw in the amount of
                                              U.S. Dollars
($                              ) under your Irrevocable Standby Letter of
Credit No.                                               represents funds due
and owing to us pursuant to the terms of that certain lease by and between
                              , as landlord, and
                                             , as tenant, and/or any amendment
to the lease or any other agreement between such parties related to the lease.”

     It is a condition of this Irrevocable Standby Letter of Credit that it will
be considered automatically renewed for a one year period upon the expiration
date set forth above and upon each anniversary of such date, unless at least
60 days prior to such expiration date or applicable anniversary thereof, we
notify you in writing, by certified mail return receipt requested or by
recognized overnight courier service, that we elect not to so renew this
Irrevocable Standby Letter of Credit. A copy of any such notice shall also be
sent, in the same manner, to: Equity Office Properties, 2 North Riverside Plaza,
Suite 2100, Chicago, Illinois 60606, Attention: Treasury Department. In addition
to the foregoing, we understand and agree that you shall be entitled to draw
upon this Irrevocable Standby Letter of Credit in accordance with 1 and 2 above
in the event that we elect not to renew this Irrevocable Standby Letter of
Credit and, in addition, you provide us with a dated statement purportedly
signed by an authorized signatory or agent of Beneficiary stating that the
Applicant has failed to provide you with an acceptable substitute irrevocable
standby letter of credit in accordance with the terms of the above referenced
lease. We further acknowledge and agree that: (a) upon receipt of the
documentation required herein, we will honor your draws against this Irrevocable
Standby Letter of Credit without inquiry into the accuracy of Beneficiary’s
signed statement and regardless of whether Applicant disputes the content of
such statement; (b) this Irrevocable Standby Letter of Credit shall permit
partial draws and, in the event you elect to draw upon less than the full stated
amount hereof, the stated amount of this Irrevocable Standby Letter of Credit
shall be automatically reduced by the amount of such partial draw; and (c) you
shall be entitled to transfer your interest in this Irrevocable Standby Letter
of Credit from time to time and more than one time without our approval and
without charge. In the event of a transfer, we reserve the right to require
reasonable evidence of such transfer as a condition to any draw hereunder.
     This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP 98) International Chamber of Commerce (Publication
No. 590).
     We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.
Exhibit I

1



--------------------------------------------------------------------------------



 



     All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                                                               
            to the attention of
                                                            .

            Very truly yours,

                                                 

                 [name]                     

               [title}                         
                       

Exhibit I

2



--------------------------------------------------------------------------------



 



EXHIBIT J
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
SUITE 700 OFFERING SPACE
(MAP) [f55784f5578405.gif]
Exhibit J

1



--------------------------------------------------------------------------------



 



EXHIBIT K
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
SUITE 730 OFFERING SPACE
(MAP) [f55784f5578406.gif]
Exhibit K

1



--------------------------------------------------------------------------------



 



EXHIBIT L
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
SUITE 750 OFFERING SPACE
(MAP) [f55784f5578407.gif]
Exhibit L

1



--------------------------------------------------------------------------------



 



EXHIBIT M
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
SUITE 770 OFFERING SPACE
(MAP) [f55784f5578408.gif]
Exhibit M

1



--------------------------------------------------------------------------------



 



EXHIBIT N
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
SUITE 780 OFFERING SPACE
(MAP) [f55784f5578409.gif]
Exhibit N

1



--------------------------------------------------------------------------------



 



EXHIBIT O
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
SUITE 790 OFFERING SPACE
(MAP) [f55784f5578410.gif]
Exhibit O

1



--------------------------------------------------------------------------------



 



EXHIBIT P
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
SUITE 800 OFFERING SPACE
(MAP) [f55784f5578411.gif]
Exhibit P

1



--------------------------------------------------------------------------------



 



EXHIBIT Q
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
SUITE 870 OFFERING SPACE
(MAP) [f55784f5578412.gif]
Exhibit Q

1



--------------------------------------------------------------------------------



 



EXHIBIT R
METRO CENTER
METRO CENTER TOWER
FOSTER CITY, CALIFORNIA
SUITE 888 OFFERING SPACE
(MAP) [f55784f5578413.gif]
Exhibit R

1